Exhibit 10.35

PROFESSIONAL BUSINESS MANAGEMENT AGREEMENT

This Professional Business Management Agreement (the “Agreement”) is made and
entered into effective as of July 2, 2006, by and between EyeMasters, Inc., a
Delaware corporation (“Professional Business Manager”), and Mark Lynn O.D. &
Associates, P.C., a Georgia professional corporation (the “Practice”).

RECITALS

A. The Practice desires to engage in the provision of Professional Eye Care
Services (as defined below) to the general public in the state of Georgia (the
“Practice Area”) through individual Professionals (as defined below) each of
whom is licensed to practice optometry and/or ophthalmology in Georgia and is
employed or otherwise retained by the Practice;

B. The Practice desires to provide Professional Eye Care Services to the general
public at office(s) located adjacent to or within certain optical retail stores
operating under the names “Doctor’s VisionWorks” and “VisionWorks” in Georgia
and engage the Professional Business Manager to provide management services at
such offices (such office locations, each to be listed on Exhibit A as attached
hereto and amended from time to time, are hereinafter referred to as the
“Practice Locations”); and

C. The Practice desires to engage Professional Business Manager to provide
facilities, equipment and such management, administrative and business services
as are necessary and appropriate for the day-to-day administration of the
non-optometric aspects of the Practice’s professional eye care practice at each
of the Practice Locations, and Professional Business Manager desires to provide
such, upon the terms and conditions hereinafter set forth, for the purpose of
enhancing the cost-efficiency and quality of services rendered by the Practice
to its patients.

NOW, THEREFORE, for and in consideration of the mutual agreements, terms,
covenants and conditions contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

ARTICLE I

DEFINITIONS

For the purposes of this Agreement, the following terms shall have the following
meanings ascribed thereto, unless otherwise clearly required by the context in
which such term is used:

1.1 Affiliate. The term “Affiliate” is used in this Agreement to indicate a
relationship with one or more persons and when used shall mean any corporation,
limited liability company or other organization of which such person is an
executive officer, manager, director, member or partner or is directly or
indirectly the beneficial owner of more than fifty percent (50%) or more of any
class of equity securities or financial interest therein; any trust or other
estate in which such person has a beneficial interest or as to which such person
serves as trustee or in any similar fiduciary capacity; any relative or spouse
of such person, or any relative of such spouse (such relative being related to
the person in question within the



--------------------------------------------------------------------------------

second degree); any director, manager or executive officer of such person; or
any person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the person
specified.

1.2 Agreement. The term “Agreement” shall mean this instrument as originally
executed and delivered, or, if amended or supplemented, as so amended or
supplemented.

1.3 Adjusted Gross Revenue. The term “Adjusted Gross Revenue” shall mean all
revenues for Professional Eye Care Services, or otherwise, generated by or on
behalf of the Practice and/or its Professionals or other personnel at, relating
to, or arising out of the Practice Locations during the term of this Agreement,
calculated on an accrual basis under GAAP, including all technical fees from
ancillary services, all proceeds from key person life and disability insurance
policies purchased by Professional Business Manager in agreement with the
Practice in accordance with Section 3.15, all amounts paid by third parties for
contractual liabilities, including, but not limited to, payments under
non-shareholder Professionals’ non-competition agreements and compensation
payments under any service agreement between the Practice and another entity,
and all consultant, teaching and expert witness fees minus any allowances for
bad debts, uncollectible accounts, Medicare, Medicaid and other payor
contractual adjustments, discounts, workers’ compensation adjustments,
reasonable professional courtesies, and other reductions in collectible revenue
that result from activities that do not result in collectible charges.

1.4 Budget. The term “Budget” shall mean an operating budget and capital
expenditure budget for each fiscal year as prepared in accordance with
Section 3.13(a).

1.5 Clinical Duties. The term “Clinical Duties” shall mean those duties of
Non-Professional Personnel (as defined below) which entail directly or
indirectly assisting a Professional (as defined below) in the scheduling,
examination or care of patients in the course of providing Professional Eye Care
Services, regardless of whether the performance of such duties requires
licensure under applicable state law.

1.6 Confidential Information. The term “Confidential Information” shall mean any
information of Professional Business Manager or the Practice, as appropriate
(whether written or oral), including all business management or economic
studies, patient lists, proprietary forms, proprietary business or management
methods, marketing data, or trade secrets of the Professional Business Manager
or of the Practice, as applicable, whether or not such Confidential Information
is disclosed or otherwise made available to one Party by the other Party
pursuant to this Agreement. Confidential Information shall also include the
terms and provisions of this Agreement and any transaction or document executed
by the Parties pursuant to this Agreement. Confidential Information does not
include any information that the receiving party can establish (a) is or becomes
generally available to and known by the public or optometric community (other
than as a result of an unpermitted disclosure directly or indirectly by the
receiving party or its affiliates, advisors, or Representatives); (b) is or
becomes available to the receiving party on a nonconfidential basis from a
source other than the furnishing party or its affiliates, advisors or
Representatives, provided that such source is not and was not bound by a
confidentiality agreement with or other obligation of secrecy to the furnishing
party of which the receiving party has knowledge; or (c) has already been or is
hereafter independently acquired or developed by the receiving party without
violating any confidentiality agreement with or other obligation of secrecy to
the furnishing party.

 

2



--------------------------------------------------------------------------------

1.7 Executive Office Administrator. The term “Executive Office Administrator”
shall mean the employee of Professional Business Manager having executive
authority and responsibility for the general and active management of the
Professional Business Manager.

1.8 GAAP. The term “GAAP” shall mean generally accepted United States accounting
principles.

1.9 Management Fee. The term “Management Fee” shall mean the Professional
Business Manager’s compensation established as described in Article V hereof.

1.10 Management Services. The term “Management Services” shall mean the
business, administrative, and management services to be provided for the
Practice and the Office hereunder, including, without limitation, the provision
of equipment, inventory and supplies, support services, personnel (excluding
Professionals) management, administration, financial record keeping, and
reporting, and other business office services, all as reasonably contemplated by
this Agreement and which are necessary for the conduct of the Practice’s
business at the Practice Locations.

1.11 Non-Professional Personnel. The term “Non-Professional Personnel” shall
mean those individuals employed primarily at the Office who are not Optometrists
or Ophthalmologists.

1.12 Office. The term “Office” shall mean the facilities and locations used by
the Practice with respect to the Practice Locations, all business operations
related to the Practice’s optometric and/or therapeutic optometric practice at
the Practice Locations, and all related business operations of the Practice
which are to be administered by Professional Business Manager under this
Agreement.

1.13 Office Expense. The term “Office Expense” shall mean all direct
out-of-pocket operating and non-operating expenses incurred by the Practice or
the Professional Business Manager in the provision of Management Services to the
Office and shall include all operating and non-operating expenses incurred by
the Practice relating to the items set forth in this Section. The Professional
Business Manager shall be reimbursed by the Practice for any reasonable Office
Expense incurred by the Professional Business Manager in the provision of
services to the Practice hereunder, upon request by the Professional Business
Manager. Office Expense shall not include any Professional Business Manager
Expense, Practice Expense or Shareholder Expense or any state, local or federal
income or franchise tax. Without limitation, Office Expense shall include the
following expenses to the extent relating to the Practice at the Practice
Locations:

(a) comprehensive general and professional liability insurance covering the
Office, employees of the Practice in connection with the operation of the Office
and employees of Professional Business Manager in connection with the operation
of the Office;

(b) the expense of using, leasing, purchasing or otherwise procuring and
maintaining the Office premises (e.g., rent expense and related charges);

(c) the cost of Office supplies and inventory;

(d) all expenses reflected in the budget that are not Professional Business
Manager Expenses, Practice Expenses or Shareholder Expenses;

 

3



--------------------------------------------------------------------------------

(e) reasonable costs and expenses (to the extent not covered by insurance) of
lawsuits or claims against the Professional Business Manager or its personnel,
or the Practice, its Professional(s), or its other personnel related to their
performance of duties at the Office or their interest in assets used in
connection with the Office, provided that if any of the Professional Business
Manager or its personnel, or the Practice, its Professional(s), or its other
personnel do not prevail in the lawsuit or claim or settle the matter with a
material payment by the party (the party at “fault”), such costs and expenses
shall be deemed a Professional Business Manager Expense in the event of
Professional Business Manager’s fault or the fault of its personnel and a
Practice Expense in the event of fault by the Practice, its Professional(s), or
its other personnel whereupon the Practice and such Professional(s) or other
personnel shall be jointly responsible for the immediate reimbursement of the
sums advanced by Professional Business Manager; provided further that
Professional Business Manager shall not advance such costs and expenses from the
Account if the Practice Advisory Council concludes that (i) it is unlikely that
the Professional Practice Account will be reimbursed if the party involved will
not prevail in the lawsuit or claim, or (ii) a reasonable third person would
believe that obtaining a reimbursement of the advanced sums will be difficult to
achieve; and the Parties acknowledge that nothing in this Section shall create
any liability on the part of a Professional who would otherwise be shielded from
personal liability by the corporate or limited liability structure of the
Practice; and

(f) key person life insurance premiums related to policies which the Parties
agree to acquire on the life of the Practice’s Shareholders or Professionals,
whereupon any proceeds shall be paid to the Professional Practice Account,
unless the Parties agree to a specific split of the proceeds. Should only the
Practice choose to obtain key person life insurance, the Practice shall pay all
premiums as a Practice Expense and shall receive all proceeds. Further, if only
the Professional Business Manager chooses to obtain such insurance, Professional
Business Manager shall pay all premiums as a Professional Business Manager
Expense and shall receive all proceeds. The Practice shall cause its
Shareholders and Professionals to submit to a medical examination necessary to
obtain such insurance.

Expenses contemplated in this paragraph (other than Section 1.13(f)) shall be in
the Budget or approved by the Practice Advisory Council, and where reasonably
determinable, are intended to be reasonable and customary based upon similar
relationships generally existing between national practice management companies
and practices they manage. The expenses related to individuals who are
consultants of or employed by Professional Business Manager and who provide
services benefiting the Practice with respect to the Practice Locations shall be
borne by the Professional Business Manager and the Professional Business Manager
shall not be entitled to reimbursement therefore (other than through the payment
of the Management Fee). The Parties acknowledge that certain expenses not
specifically set forth above and associated with performing the services
hereunder may benefit both Parties or be difficult or impractical to allocate
between the Parties (e.g., utility costs, telephone service costs, overhead
charges, costs of personnel (other than Professionals and Optical Technicians),
costs of marketing materials and costs of equipment provided hereunder).
Accordingly, other benefits provided to the Practice, and expenses incurred, by
the Professional Business Manager, with respect to the Practice Locations (other
than Office Expenses, Professional Business Manager Expenses, Practice Expenses
or Shareholder Expenses) shall be compensated through the payment of the
Management Fee and the Professional Business Manager shall not be entitled to
reimbursement therefore. Notwithstanding anything to the contrary herein, unless
expressly designated as a Professional Business Manager Expense, a Practice
Expense or a Shareholder Expense in this Agreement or any exhibit thereto, all
direct out-of-pocket expenses incurred by Professional Business Manager in
providing services pursuant to this Agreement shall be considered Office
Expenses.

 

4



--------------------------------------------------------------------------------

1.14 Optical Technicians. The term “Optical Technician” shall mean each optical
technician employed by the Professional Business Manager and providing services
at the Practice Locations.

1.15 Optometrist. The term “Optometrist” shall mean each individually licensed
Optometrist, if any, who is employed or otherwise retained by or associated with
the Practice, and shall meet at all times the qualifications described in
Section 4.3 and Section 4.4.

1.16 Ophthalmologist. The term “Ophthalmologist” shall mean each individually
licensed Ophthalmologist, if any, who is employed or otherwise retained by or
associated with the Practice, and shall meet at all times the qualifications
described in Section 4.3 and Section 4.4.

1.17 Parties. The term “Parties” shall mean the Practice and Professional
Business Manager.

1.18 Permitted Shareholder Expense. The “Permitted Shareholder Expense” shall
mean the amount equal to $5,000 per Practice Location on an annualized basis
(such amount to be prorated for any partial year in which a Practice Location
operates) for Shareholder’s compensation with respect to the Practice Locations.
The Parties acknowledge that the amount referenced in the preceding sentence of
this paragraph may be, at the option of the Practice, (A) expended by the
Practice as salary, bonus or other compensation and related payroll taxes under
the President’s Employment Agreement, (B) expended on additional benefits to be
provided to Shareholder that would not otherwise be included as an Office
Expense or Practice Expense or (C) paid to an affiliate of the Practice for
consulting or other services to the Practice.

1.19 Practice. The term “Practice” shall have the meaning set forth in the
Recitals.

1.20 Practice Advisory Council. The term “Practice Advisory Council” shall have
the meaning set forth in Section 2.6 of this Agreement.

1.21 Practice Expenses. The term “Practice Expenses” shall mean, to the extent
relating to the Practice Locations: (a) all reasonable non-member Professionals’
and Optical Technicians’ salaries, benefits, payroll taxes and other direct
costs related to their services to the Practice (including reasonable and
customary professional dues, subscriptions, continuing education and technical
training expenses, and severance payments); (b) the cost of optometric supplies
(including, but not limited to, drugs, pharmaceuticals, products, substances,
items or optometric devices); (c) reasonable and customary professional
liability insurance expenses of Professionals; (d) reasonable travel costs for
continuing education, technical training and necessary business travel for
non-member Professionals and Optical Technicians; (e) to the extent not covered
by insurance and subject to the advance provisions contained herein, the defense
costs and expenses of any litigation or claims brought against the Practice, its
Professionals, or its other personnel by any third party in which the Practice,
its Professionals, or its other personnel do not prevail or the matter settles
with a material payment and the Practice, its Professionals, or other personnel
are at fault, and any liability judgment or material settlement assessed against
the Practice or its Professionals or other personnel; (f) certain equipment
expenses described in Sections 3.2(c) and 3.2(d) of this Agreement; (g) interest
on any funds advanced to the Practice by Professional Business Manager to the
extent that Professional Business Manager is a net lender in accordance with the
terms of this Agreement; (h) any income taxes or franchise taxes of the
Practice; and (i) consulting, accounting, or legal fees which relate solely to
the Practice or relate to a dispute with Professional Business Manager.
Notwithstanding the foregoing, the term Practice Expenses shall specifically
exclude (i) business travel requested by Professional Business Manager, which
shall be an Office Expense, (ii) any and all

 

5



--------------------------------------------------------------------------------

compensation or expenses attributable to Shareholders, which shall be
Shareholder Expenses (except reasonable and customary expenses for malpractice
insurance which shall be a Practice Expense), (iii) “tail” insurance coverage
for Shareholders, which shall be a Shareholder Expense, or (iv) such other items
agreed to in advance in writing by the Parties hereto. During this Agreement,
for so long as a current Shareholder of the Practice is an employee of,
contractor to, or Shareholder of the Practice, such Shareholder shall be deemed
to be a Shareholder for the purposes of this definition. Such expenses are to be
approved annually in the Budget.

1.22 Practice Locations. The term “Practice Locations” shall have the meaning
set forth in the Recitals.

1.23 Professional. The term “Professional” shall mean any Optometrist or
Ophthalmologist.

1.24 Professional Business Manager. The term “Professional Business Manager”
shall have the meaning set forth in the Recitals hereto.

1.25 Professional Business Manager Expense. The term “Professional Business
Manager Expense” shall mean an expense or cost incurred by the Professional
Business Manager, for which the Professional Business Manager is financially
liable and is not entitled to reimbursement from the Practice. Professional
Business Manager Expense shall specifically include: (a) any income or franchise
taxes of the Professional Business Manager; (b) the expense of providing,
leasing, purchasing or otherwise procuring and maintaining the Office equipment,
including depreciation in the case of furniture and equipment as provided in
Section 3.2(c) and 3.2(d); (c) costs and expenses of the employees of the
Professional Business Manager that provide services at the Offices, (d) utility
costs, telephone costs, marketing materials and corporate overhead charges, and
(e) any other expenses or costs that are not reasonable and customary
reimbursements based upon a national practice management company’s usual
arrangement with a practice it manages.

1.26 Professional Eye Care Services. The term “Professional Eye Care Services”
shall mean professional health care items and services, including, but not
limited to, the practice of optometry and ophthalmology, and all related
professional health care services provided by the Practice through Optometrists,
Ophthalmologists, and other professional health care providers that are retained
by or professionally affiliated with the Practice; provided, however, in no
event shall Professional Eye Care Services include the direct or indirect
selling of eye glass frames, sun glasses, eyeglass lenses or prisms, contact
lenses or contact lens supplies.

1.27 Professional Practice Account. The term “Professional Practice Account”
shall mean the bank account described in Section 3.10.

1.28 Representatives. The term “Representatives” shall mean a Party’s officers,
directors, managers, employees, or other agents.

1.29 Shareholder. The term “Shareholder” shall mean any current or future
shareholder of the Practice.

1.30 Shareholder Expense. The term “Shareholder Expense” shall be limited to the
following expenses: (a) Shareholders’ salaries, benefits, payroll taxes, and
other direct costs as provided in the President’s Employment Agreement
(including professional dues, subscriptions, continuing education

 

6



--------------------------------------------------------------------------------

expenses, severance payments, and reasonable entertainment expenses and
reasonable travel costs for continuing education or other reasonable business
travel but excluding business travel requested by Professional Business Manager,
which shall be an Office Expense, and excluding any other expense of a
Shareholder approved as an Office Expense in advance by the Parties); (b) “tail”
coverage malpractice insurance expenses for the Shareholders and any malpractice
insurance expenses of any Professional which are in excess of those which are
customary and reasonable; and (c) consulting, accounting, or legal fees which
relate solely to the Shareholders or relate to any dispute with the Professional
Business Manager. In addition to the foregoing, “Shareholder Expenses” shall
include any non-operating expenses of the Practice, any extraordinary or unusual
expenses of the Practice, any unreasonable continuing education expenses,
entertainment expenses or travel costs and any costs or expenses with respect to
requests by the Practice that are not approved by the Professional Business
Manager (e.g., costs of additional Non-Professional personnel at the locations,
costs of marketing or advertising in excess of advertising proposed by the
Professional Business Manager). In determining whether to approve such excess
expenditures requested by the Practice, the Professional Business Manager shall
use its judgment based upon its experience in other professional management
relationships. The Practice shall reimburse the Professional Business Manager
for any Shareholder Expense incurred by the Professional Business Manager.
Unless expressly designated as a Management Fee, a Professional Business Manager
Expense, an Office Expense, or a Practice Expense in this Agreement or in any
exhibit hereto or in any written agreement of the Parties, any expense incurred
by the Practice shall be considered a Shareholder Expense. Notwithstanding the
above, the Practice may require certain Professionals to pay certain expenses
incurred for them specifically. Nothing in this Section shall create personal
liability on the part of the Practice’s Shareholders.

1.31 Term. The term “Term” shall mean the initial and any renewal periods of
duration of this Agreement as described in Section 6.1.

ARTICLE II

APPOINTMENT OF PROFESSIONAL BUSINESS MANAGER

2.1 Appointment. The Practice hereby appoints Professional Business Manager as
its sole and exclusive agent for the management and administration of the
business functions and business affairs of the Office, and Professional Business
Manager hereby accepts such appointment, subject at all times to the provisions
of this Agreement. Notwithstanding any provisions in this Agreement to the
contrary, Professional Business Manager’s duties, responsibilities and authority
hereunder shall only extend to the management of the Practice Locations set
forth on Exhibit A hereto, which may be amended from time to time with the
consent of the Practice and Professional Business Manager or as provided in
Section 6.2(c) hereof.

2.2 Authority. Consistent with the provisions of this Agreement, Professional
Business Manager shall have the responsibility and commensurate authority to
provide Management Services for the Practice at the Practice Locations. The
Practice shall give Professional Business Manager thirty (30) days’ prior notice
of the Practice’s intent to execute any agreement creating a binding legal
obligation on the Practice to the extent relating to the Practice Locations. The
Parties acknowledge and agree that the Practice, through its Professionals,
shall be responsible for and shall have complete authority, responsibility,
supervision, and control over the provision of all Professional Eye Care
Services and other professional health care services performed for patients, and
that all diagnoses, treatments, procedures, and other professional health care
services shall be provided and performed exclusively by or under the supervision
of Professionals as such Professionals, in their sole discretion, deem
appropriate. Professional Business Manager shall have and exercise absolutely no
control, influence, authority or supervision over the provision of Professional
Eye Care Services.

 

7



--------------------------------------------------------------------------------

2.3 Patient Referrals. Professional Business Manager and the Practice agree that
the benefits to the Practice and to Professional Business Manager hereunder do
not require, are not payment for, and are not in any way contingent upon the
referral, admission, or any other arrangement for the provision of any item or
service offered by Professional Business Manager to patients of the Practice in
any facility, laboratory, center, or health care operation controlled, managed,
or operated by Professional Business Manager or upon the referral, admission, or
any other arrangement for the provision of any item or service offered by the
Practice.

2.4 Internal Decisions of the Practice. Matters involving the Practice’s
allocation of professional income among its Shareholders and the Professional
employees of the Practice, tax planning, and pension and investment planning
shall remain the responsibility of the Practice and the Shareholders of the
Practice. The Professional Business Manager may not and shall not directly or
indirectly control or attempt to control, dictate or influence, directly or
indirectly, the professional judgment, including, but not limited to, the level
or type of care or services rendered, the manner of practice, or the practice of
the Practice or any Professional employed by the Practice.

2.5 Practice of Optometry. The Parties acknowledge that Professional Business
Manager is not authorized or qualified to engage in any activity that may be
construed or deemed to constitute the practice of optometry. To the extent any
act or service herein required to be performed by Professional Business Manager
should be construed by a court of competent jurisdiction or by the Board of
Optometry to constitute the practice of optometry, the requirement to perform
that act or service by Professional Business Manager shall be deemed waived and
unenforceable. Although Professional Business Manager shall provide
Non-Professional Personnel to the Practice and Professional Business Manager
shall manage the administrative aspects of their employment, all
Non-Professional Personnel shall be subject to the direction, supervision, and
control of the Practice and its Professionals in the performance of any and all
Clinical Duties and in the performance of Clinical Duties shall not be subject
to any direction or control by, or liability to, Professional Business Manager.
Professional Business Manager may not and shall not control or attempt to
control, directly or indirectly, the professional judgment, the manner of
practice, or the practice of the Practice or any Professional employed by the
Practice. In this regard, Professional Business Manager shall not attempt to
dictate, influence, or control the scope, level, or type of Professional Eye
Care Services provided to patients of the Office, the frequency of patient
contacts at the Office (except to the extent necessary to establish the Budget),
the discipline of any Professionals who are Practice employees, the fees charged
for Professional Eye Care Services provided to patients of the Office (except to
the extent necessary to establish the Budget or negotiate managed care
contracts), or any other matter that impinges on the professional judgment of
the Practice or any Professional employed by the Practice.

2.6 Formation and Operation of the Practice Advisory Council. The Parties hereby
establish a Practice Advisory Council which shall be responsible for advising
Professional Business Manager and the Practice with respect to developing the
Office and implementing management and administrative policies for the overall
operation of the Office and for providing dispute resolution on certain matters.
The Practice Advisory Council shall consist of four (4) members. Professional
Business Manager shall designate, in its sole discretion, two (2) members of the
Practice Advisory council or may have one (1) member with two (2) votes. The
Practice shall designate, in its sole discretion, two (2) members of the
Practice Advisory Council or may have one (1) member with two (2) votes. The
Practice Advisory Council members selected by the Practice shall be full-time
Professional employees of the Practice. Each Party’s representatives to the

 

8



--------------------------------------------------------------------------------

Practice Advisory Council shall have the authority to make decisions on behalf
of the respective Party. Except as may otherwise be provided, the act of a
majority of the members of the Practice Advisory Council shall be the act of the
Practice Advisory Council, provided that the affirmative vote of the Practice
member(s) shall be required on all votes of the Practice Advisory Council
relating to or affecting the provision of Professional Eye Care Services. The
decisions, resolutions, actions, or recommendations of the Practice Advisory
Council shall be implemented by Professional Business Manager or the Practice,
as appropriate.

2.7 Duties and Responsibilities of the Practice Advisory Council. The Practice
Advisory Council shall review, evaluate, make recommendations, and where
specifically authorized herein and permitted by law, make decisions with respect
to the following matters, to the extent relating to the Practice Locations:

(a) Facility Improvements and Expansion. Any renovation and expansion plans and
capital equipment expenditures with respect to the Practice’s facilities at the
Practice Locations shall be reviewed by the Practice Advisory Council which
shall make recommendations to the Practice with respect to proposed changes
therein. Such renovation and expansion plans and capital equipment expenditures
shall be based upon economic feasibility, optometry support, productivity and
then-current market conditions.

(b) Marketing and Public Relations. The Practice Advisory Council shall review
and make recommendations to the Practice with respect to all marketing and
public relations services and programs promoting the Practice’s Professional Eye
Care Services and ancillary services rendered by the Practice at the Practice
Locations.

(c) Patient Fees; Collection Policies. The Practice Advisory Council shall
review and make recommendations to the Practice concerning the fee schedule and
collection policies for all Professional Eye Care Services and ancillary
services rendered by the Practice at the Practice Locations.

(d) Ancillary Services. The Practice Advisory Council must approve any new
non-professional ancillary services to be rendered by the Practice at the
Practice Locations and the pricing, continuation of, access to, and quality of
such services.

(e) Provider and Payor Relationships. The Practice Advisory Council shall review
and make recommendations to the Practice regarding the establishment or
maintenance of relationships between the Practice and institutional health care
providers and third-party payors, and the Practice shall review and approve all
agreements with institutional health care providers and third-party payors. The
Practice Advisory Council shall also make recommendations to the Practice
concerning discounted fee schedules, including capitated fee arrangements of
which the Practice shall be a party, and the Practice shall review and approve
all such capitated fee arrangements.

(f) Strategic Planning. The Practice Advisory Council may make recommendations
to the Practice concerning development of long-term strategic planning
objectives for the Practice.

(g) Capital Expenditures. The Practice Advisory Council shall make
recommendations to the Practice concerning the priority of major capital
expenditures, and shall review and approve any commitment to make any capital
expenditures relating to the Office involving amounts in excess of $15,000
individually, or $50,000 in the aggregate, in any one fiscal year, which amounts
may be increased from time-to-time by agreement of the Parties.

 

9



--------------------------------------------------------------------------------

(h) Fee Dispute Resolution. At the request of Professional Business Manager or
the Practice, the Practice Advisory Council shall make recommendations to
Professional Business Manager with respect to any dispute concerning a set off
or reduction in Management Fees.

(i) Grievances Referrals. The Practice Advisory Council shall consider and make
recommendations to Professional Business Manager and the Practice regarding
grievances pertaining to matters not specifically addressed in this Agreement as
referred to it by Professional Business Manager or the Practice’s Board of
Directors.

(j) Termination of Professional Business Manager’s Personnel. The Practice
Advisory Council shall review and approve any decision by the Professional
Business Manager to terminate any of Professional Business Manager’s personnel
primarily located at the Office who occupy office manager or high level
positions.

(k) Approval of New Offices or Dispensary. The Practice Advisory Council shall
approve any move of any current Office location or expansion to an additional
Office location.

Except in those specific instances set forth above in which the Practice
Advisory Council has been granted the authority to make decisions binding upon
the Professional Business Manager and the Practice, it is acknowledged and
agreed that recommendations of the Practice Advisory Council are intended for
the advice and guidance of Professional Business Manager and the Practice and
that the Practice Advisory Council does not have the power to bind Professional
Business Manager or the Practice. Where discretion with respect to any matter is
vested in Professional Business Manager or the Practice under the terms of this
Agreement, Professional Business Manager or the Practice, as the case may be,
shall have ultimate responsibility for the exercise of such discretion,
notwithstanding any recommendations of the Practice Advisory Council.
Professional Business Manager and the Practice shall, however, take such
recommendations of the Practice Advisory Council into account in good faith in
the exercise of such discretion.

2.8 Professional Health Care Decisions. Notwithstanding anything herein to the
contrary, all decisions required by applicable law to be made solely by health
care professionals will be made solely by the appropriate Professionals. The
Practice shall have ultimate and exclusive authority concerning issues related
to:

(a) Types, levels, and scope of Professional Eye Care Services to be provided
(provided, however, that the Practice Advisory Council shall have the authority
set forth in Section 2.7(d) with respect to non-professional ancillary
services);

(b) The scheduling and availability of Professional Eye Care Services;

(c) Recruitment of Professionals to the Practice, including the specific
qualifications and specialties of recruited Professionals;

(d) Any optometric related functions;

(e) Fee schedules for Professional Eye Care Services;

 

10



--------------------------------------------------------------------------------

(f) Frequency, volume and/or scheduling of patient encounters;

(g) The discipline of any Professionals or Non-Professional Personnel with
respect to the performance of Professional Eye Care Services or Clinical Duties,
as applicable; and

(h) Any other decisions required by applicable law to be made solely by
Professionals and not by non-Professionals.

Without limiting the generality of the foregoing, in no event shall Professional
Business Manager have any authority which will result in the Practice, or the
Professionals retained by the Practice, engaging in Unprofessional Conduct as
more specifically set forth in Section 4.4 hereof.

2.9 Meetings of the Practice Advisory Council. The Practice Advisory Council
shall meet on a regular basis as mutually agreed by the Parties. A special
meeting of the Practice Advisory Council may be called by Professional Business
Manager or the Practice upon two (2) weeks’ notice, except in the event of an
emergency, in which case a special meeting may be called by Professional
Business Manager or the Practice upon three (3) business days’ notice. Meetings
may be held telephonically or by any other means agreeable to the Parties.

ARTICLE III

OBLIGATIONS AND RESPONSIBILITIES OF BUSINESS MANAGER

3.1 Management Services. Professional Business Manager shall provide all
Management Services as are necessary and appropriate for the day-to-day
administration of the business aspects of the Practice’s operations at the
Practice Locations, pursuant to the terms of this Agreement. Professional
Business Manager shall operate in a reasonable and customary manner with due
consideration to the Practice’s past business practices and shall operate in
accordance with all applicable laws, rules and regulations which are necessary
and material to the Professional Business Manager’s performance of the
Management Services. Professional Business Manager will provide in good faith
and with due diligence its services consistent with management services
generally provided in the operations of optometric practice similar in size,
type and operations in the Practice Areas. All reasonable costs and expenses
related to Professional Business Manager’s duties contained in this Article III
shall be Office Expenses unless limited or excluded as an Office Expense
pursuant to the terms of this Agreement. Subject to Section 6.2(c), Professional
Business Manager hereby consents and agrees to provide all Management Services
to all Office facilities and locations at the Practice Locations; provided,
however, that during the Term of this Agreement the Practice shall not engage
any individual or entity other than Professional Business Manager to provide
Management Services to the Practice at the Practice Locations without the
consent and approval of the Practice Advisory Council.

3.2 Office, Facilities and Equipment.

(a) Professional Business Manager shall procure, for or on behalf of the
Practice, lease (or sublease agreements) for the Practice Locations that are
deemed by the Parties to be reasonable, necessary and appropriate, and the
expense associated therewith shall be an Office Expense. Professional Business
Manager shall consult with the Practice regarding the condition, use and needs
of Office facilities, offices and improvements. The Practice shall pay when due
all rents and expenses of the Office, including without limitation expenses for
leasehold or facility improvements. Such rents and expenses shall be Office
Expenses.

 

11



--------------------------------------------------------------------------------

(b) To the extent required to provide Office space to the Practice, Professional
Business Manager shall negotiate and administer all leases of and agreements for
Office facilities at the Practice Locations on behalf of the Practice, provided,
however, that Professional Business Manager shall consult with the Practice on
all professional or clinical matters relating thereto and that the Practice
shall consent to any lease negotiated by Professional Business Manager, which
consent shall not be unreasonably withheld. The Parties acknowledge that the
initial rental payments for the Office space at the Practice Locations shall be
as set forth on Exhibit A attached hereto. Notwithstanding any provision in this
Agreement to the contrary, Professional Business Manager shall not have any duty
or obligation to negotiate or enter into leases or subleases on behalf of the
Practice with respect to Office facilities that will have terms in excess of the
then current term of this Agreement and the Practice acknowledges that such
leases or subleases will be coterminous with this Agreement.

(c) Professional Business Manager shall provide all non-health care equipment,
fixtures, office supplies, furniture and furnishings as are reasonable and
approved in the Budget for the operation of the Office and the provision of
Professional Eye Care Services at the Practice Locations. The expense of such
equipment shall be a Professional Business Manager Expense. If the Practice
wishes to choose additional equipment, which the Professional Business Manager
determines not to acquire or lease, the Practice may acquire or lease such
equipment, and the expense related thereto shall be deemed a Practice Expense.

(d) Professional Business Manager shall provide health care related equipment as
reasonably required by the Practice with respect to the Practice Locations. The
Practice shall have final authority in all health care equipment selections;
provided, however, that if the Practice chooses to acquire health care equipment
for the Practice Locations which is not in the Budget and which Professional
Business Manager reasonably chooses not to acquire, expenses related thereto
shall be treated as a Practice Expense and such equipment shall be owned by the
Practice; provided further that following such acquisition or lease by the
Practice, if the Practice Advisory Council determines after a period of six
months of use such equipment is reasonably certain to result in material profit
to Professional Business Manager (taking into account the cost or expense and
anticipated revenues associated with such equipment) then Professional Business
Manager shall acquire such equipment from the Practice by either (at
Professional Business Manager’s option), paying cash or by assuming the
liability associated with such equipment, or if such equipment is then being
leased by the Practice, by assuming such lease. In the event of such an
acquisition by Professional Business Manager, it shall reimburse the Practice
for previous expenses applied thereto. Except for equipment which Professional
Business Manager elects not to acquire or lease which is acquired or leased by
the Practice pursuant to Section 3.2(c) or (d), all health care and non-health
care equipment, other than Professional-owned automobiles, acquired for the use
of the Practice at the Practice Locations shall be owned by Professional
Business Manager and the depreciation and related capital charge shall be a
Professional Business Manager Expense. Professional Business Manager may make
recommendations to the Practice on the relationship between its health care
equipment decisions and the overall administrative and financial operations of
the Practice at the Practice Locations.

(e) Professional Business Manager shall be responsible for the repair and
maintenance of the Office, consistent with the Practice’s responsibilities under
the terms of any lease or other use arrangement, and for the prompt repair,
maintenance, and replacement of all equipment other than such repairs,
maintenance and replacement necessitated by the gross negligence or willful
misconduct of the

 

12



--------------------------------------------------------------------------------

Practice, its Professionals or other personnel employed by the Practice, the
repair or replacement of which shall be a Practice Expense and not an Office
Expense. Replacement equipment shall be acquired where Professional Business
Manager in good faith determines, in consultation with the Practice, that such
replacement is necessary or where the Budget has made allowances for such
replacement subject to determination by Practice Advisory Council in the case of
disagreement.

3.3 Health Care Supplies. Professional Business Manager shall order, procure,
purchase and provide on behalf of and as agent for the Practice all reasonable
health care supplies relating to the Practice Locations unless otherwise
prohibited by federal and/or state law. Furthermore, Professional Business
Manager shall ensure that the Office is at all times adequately stocked with the
health care supplies that are necessary and appropriate for the operation of the
Office and required for the provision of Professional Eye Care Services at the
Practice Locations. The ultimate oversight, supervision and ownership for all
health care supplies is and shall remain the sole responsibility of the Practice
and all costs and expenses relating to such supplies shall be an Office Expense.
As used in this provision, the term “health care supplies” shall mean all drugs,
pharmaceuticals, products, substances, items or devices whose purchase,
possession, maintenance, administration, prescription or security requires the
authorization or order of a licensed health care provider or requires a permit,
registration, certification or other governmental authorization held by a
licensed health care provider as specified under any federal and/or state law.

3.4 Support Services. Professional Business Manager shall provide or arrange for
all printing, stationery, forms, postage, duplication or photocopying services,
and other support services as are reasonably necessary and appropriate for the
operation of the Office and the provision of Professional Eye Care Services
therein.

3.5 Quality Assurance, Risk Management, and Utilization Review. Professional
Business Manager shall assist the Practice in the Practice’s establishment and
implementation of procedures to ensure the consistency, quality,
appropriateness, and necessity of Professional Eye Care Services provided by the
Practice at the Practice Locations, and shall provide, administrative support
for the Practice’s overall quality assurance, risk management, and utilization
review programs relating to the Practice Locations. Professional Business
Manager shall perform these tasks in a manner to ensure the confidentiality and
non-discoverability of these program actions to the fullest extent allowable
under state and federal law.

3.6 Licenses and Permits. Professional Business Manager shall, on behalf of and
in the name of the Practice, coordinate all development and planning processes,
and apply for and use reasonable efforts to obtain and maintain all federal,
state and local licenses and regulatory permits required for or in connection
with the operation of the Office and the equipment (existing and future) located
at the Practice Locations, other than those relating to the practice of
optometry or the administration of drugs by Professionals retained by or
associated with the Practice. The expenses and costs associated with obtaining
and maintaining permits with respect to the Office shall be deemed Office
Expenses.

3.7 Personnel.

(a) Selection and Retention of Professional Business Manager’s Personnel. Except
as specifically provided in Section 4.3 of this Agreement, Professional Business
Manager shall, in consultation with the Practice, employ or otherwise retain and
shall be responsible for selecting, hiring, training, supervising, and
terminating, all management, administrative, technical, clerical, secretarial,
bookkeeping, accounting, payroll, billing and collection and other personnel
(excluding Professionals) as Professional Business Manager deems reasonably
necessary and appropriate for the operation of the Office at the

 

13



--------------------------------------------------------------------------------

Practice Locations and for Professional Business Manager’s performance of its
duties and obligations under this Agreement. Consistent with reasonably prudent
personnel management policies, Professional Business Manager shall seek and
consider the advice, input, and requests of the Practice in regard to personnel
matters. Professional Business Manager shall have sole responsibility for
determining the salaries and providing fringe benefits, and for withholding, as
required by law, any sums for income tax, unemployment insurance, social
security, or any other withholding required by applicable law or governmental
requirement. Professional Business Manager reserves the right to change the
number, composition or employment terms of such personnel in the future at
Professional Business Manager’s discretion; provided, however, that the
termination of any of Professional Business Manager’s personnel who occupy
office manager or high level positions, and are primarily located at the Office
must receive the approval of the Practice Advisory Council. Professional
Business Manager and the Practice recognize and acknowledge that Professional
Business Manager and personnel retained by Professional Business Manager may
from time-to-time perform services for persons other than the Practice. This
Agreement shall not be construed to prevent or prohibit Professional Business
Manager from performing such services for others or restrict Professional
Business Manager from using its personnel to provide services to others.
Professional Business Manager hereby disclaims any liability relating to the
effect of its employees on the qualification of the Practice’s retirement plans
under the Internal Revenue Code, and all liabilities for such classification
shall be solely the responsibility of the Practice.

(b) Termination of Professional Business Manager’s Personnel. If the Practice is
dissatisfied with the services of any employee of Professional Business Manager
or any personnel under Professional Business Manager’s direction, supervision
and control, at the Practice Locations, the Practice shall consult with
Professional Business Manager. Professional Business Manager shall in good faith
determine whether the performance of that employee could be brought to
acceptable levels through counsel and assistance, or whether such employee
should be relocated or terminated. All of Professional Business Manager’s
determinations regarding Professional Business Manager’s personnel shall be
governed by the overriding principle and goal of providing high quality
optometric and/or therapeutic optometric support services. Employee assignments
shall be made to assure consistent and continued rendering of high quality
optometric and/or therapeutic optometric support services. The Professional
Business Manager shall maintain established working relationships wherever
possible, and Professional Business Manager shall make every effort consistent
with sound business practices to honor the specific requests of the Practice
with regard to the assignment of employees. Notwithstanding that which is
contained in this Section 3.7(b), the Practice shall have the right and
obligation to determine the direction, supervision, and control of any personnel
while said personnel are involved in the performance of Clinical Duties at the
Practice Locations, including prohibiting said personnel from being involved in
the performance of Clinical Duties.

3.8 Contract Negotiations. Professional Business Manager shall evaluate, assist
in negotiations and administer on behalf of the Practice contracts relating to
the Practice Locations that do not relate to the provision of Professional Eye
Care Services as set forth in this Agreement and/or as approved in the Budget.
To the extent permitted by law, Professional Business Manager shall evaluate,
assist in negotiations, administer and execute on the Practice’s behalf, all
contractual arrangements with third parties as are reasonably necessary and
appropriate for the Practice’s provision of Professional Eye Care Services at
the Practice Locations, including, without limitation, negotiated price
agreements with third-party payors, alternative delivery systems, or other
purchasers of group health care services. The Professional Business Manager
shall review and make recommendations to the Practice regarding the
establishment or maintenance of relationships between the Practice (with respect
to the Practice Locations) and institutional health care providers and
third-party payors, and the Practice shall review and approve all agreements
with

 

14



--------------------------------------------------------------------------------

institutional health care providers and third-party payors. The Professional
Business Manager shall also make recommendations to the Practice concerning
discounted fee schedules, including capitated fee arrangements of which the
Practice (with respect to the Practice Locations) shall be a party, and the
Practice shall review and approve all such capitated fee arrangements. The
Practice shall have the final authority with regard to the entry into all such
contractual arrangements relating to the provision of Professional Eye Care
Services at the Practice Locations.

3.9 Billing and Collection As an agent on behalf of and for the account of the
Practice, Professional Business Manager shall establish and maintain credit and
billing and collection services, policies and procedures, and shall use
reasonable efforts to timely bill and collect all fees for all billable
Professional Eye Care Services provided by the Practice, the Professionals or
other personnel employed or otherwise retained by the Practice at the Practice
Locations. In connection with the billing and collection services to be provided
hereunder, and throughout the Term (and thereafter as provided in Section 6.3),
the Practice hereby grants to Professional Business Manager an exclusive special
power of attorney and appoints Professional Business Manager as the Practice’s
exclusive true and lawful agent and attorney-in-fact (which shall be deemed
revoked in the event of termination for cause by the Practice), and Professional
Business Manager hereby accepts such special power of attorney and appointment,
for the following purposes to the extent relating to the Practice Locations:

(a) To bill the Practice’s patients, in the Practice’s name using the Practice’s
tax identification number and on the Practice’s behalf, for all billable
Professional Eye Care Services provided by the Practice to patients at the
Practice Locations;

(b) To bill, in the Practice’s name using the Practice’s tax identification
number and on the Practice’s behalf, all claims for reimbursement or
indemnification from health maintenance organizations, self-insured employers,
insurance companies, Medicare, Medicaid, and all other third-party payors or
fiscal intermediaries for all covered billable Professional Eye Care Services
provided by the Practice to patients at the Practice Locations;

(c) To collect and receive, in the Practice’s name and on the Practice’s behalf,
all accounts receivable generated by such billings and claims for reimbursement,
to administer such accounts including, but not limited to, extending the time of
payment of any such accounts; suing, assigning or selling at a discount such
accounts to collection agencies; or taking other measures to require the payment
of any such accounts; provided, however, that the Practice shall review and
approve any decision by Professional Business Manager to undertake extraordinary
collection measures, such as filing lawsuits, discharging or releasing obligors,
or assigning or selling accounts at a discount to collection agencies.
Professional Business Manager shall act in a professional manner and in
compliance with all federal and state fair debt collection practices laws in
rendering billing and collection services;

(d) To deposit all amounts collected on behalf of the Practice into the
Professional Practice Account which shall be and at all times remain in the
Practice’s name. The Practice covenants to transfer and deliver to the
Professional Practice Account all funds received by the Practice from patients
or third-party payors for billable Professional Eye Care Services rendered at
the Practice Locations. Upon receipt by Professional Business Manager of any
funds from patients or third-party payors or from the Practice pursuant hereto
for billable Professional Eye Care Services rendered at the Practice Locations,
Professional Business Manager shall immediately deposit the same into the
Professional Practice Account. Professional Business Manager shall administer,
be responsible for, and be obligated to pay for all Office Expenses; provided,
however, that Professional Business Manager shall only be liable for Office
Expenses

 

15



--------------------------------------------------------------------------------

to the extent of funds in the Professional Practice Account. Professional
Business Manager shall disburse funds from the Professional Practice Account to
creditors and other persons on behalf of the Practice, maintaining records of
such receipt and disbursement of funds;

(e) To take possession of, endorse in the name of the Practice, and deposit into
the Professional Practice Account any notes, checks, money orders, insurance
payments, and any other instruments received in payment of accounts receivable
of the Practice relating to the Practice Locations; and

(f) To sign checks on behalf of the Practice, and to make withdrawals from the
Professional Practice Account, for payments specified in this Agreement. Upon
request of Professional Business Manager, the Practice shall execute and deliver
to the financial institution wherein the Professional Practice Account is
maintained, such additional documents or instruments as may be necessary to
evidence or effect the special power of attorney granted to Professional
Business Manager by the Practice pursuant to this Section 3.9. The special power
of attorney granted herein shall be coupled with an interest and shall be
irrevocable except with Professional Business Manager’s written consent, which
shall be provided immediately in the event the Professional Business Manager is
terminated for cause pursuant to Section 6.2(a) below. The irrevocable power of
attorney shall expire when this Agreement has been terminated, all accounts
receivable payable to Professional Business Manager pursuant to this Agreement
have been collected, and all Management Fees due to Professional Business
Manager have been paid. If Professional Business Manager assigns this Agreement
in accordance with its terms, the Practice shall execute a power of attorney in
favor of the assignee in a form acceptable to Professional Business Manager.

3.10 Maintenance of Professional Practice Account.

(a) Power of Attorney. Professional Business Manager shall have access to the
Professional Practice Account solely for the purposes stated herein. In
connection herewith and throughout the term of this Agreement, the Practice
hereby grants to Professional Business Manager an exclusive special power of
attorney for the purposes stated herein and appoints Professional Business
Manager as the Practice’s exclusive, true, and lawful agent and
attorney-in-fact, and Professional Business Manager hereby accepts such special
power of attorney and appointment, to deposit into the Professional Practice
Account all funds, fees, and revenues received from collection by Professional
Business Manager for Professional Eye Care Services rendered to patients of the
Office, and for all other professional and Office services relating to the
Practice Locations and to make withdrawals from the Professional Practice
Account for payments specified in this Agreement and as requested from
time-to-time by the Practice. Notwithstanding the exclusive special power of
attorney granted to Professional Business Manager hereunder, the Practice may,
upon reasonable advance notice to Professional Business Manager, draw checks on
the Professional Practice Account; provided, however, that the Practice shall
neither draw checks on the Professional Practice Account nor request
Professional Business Manager to do so if the balance remaining in the
Professional Practice Account after such withdrawal would be insufficient to
enable Professional Business Manager to pay on behalf of the Practice any
Management Fee or reimbursement of any expense to which Professional Business
Manager may be entitled or any Office Expense, Practice Expense or Shareholder
Expense attributable to the operations of the Office or to the provision of
Professional Eye Care Services and/or any other obligations of the Practice to
the extent relating to the Practice Locations. The Parties acknowledge and agree
that Professional Business Manager may periodically sweep (e.g., withdraw all
funds) the Professional Practice Account for the purpose of managing the cash of
the Practice, such cash management to be in accordance with prudent cash
management practices.

 

16



--------------------------------------------------------------------------------

(b) Payments from the Professional Practice Account. From the funds collected
and deposited by the Professional Business Manager in the Professional Practice
Account, the Professional Business Manager shall pay in the following order of
priority and in accordance with applicable requirements under law or contract:

(i) any refunds owed to patients by the Practice;

(ii) all Office Expenses;

(iii) Practice Expenses (other than the cost of acquiring or leasing equipment
pursuant to Sections 3.2(c) and 3.2(d));

(iv) an amount equal to $5,000 per Practice Location on an annualized basis
(such amount to be prorated for any partial year in which a Practice Location
operates) for Permitted Shareholder Expenses;

(v) the past due Management Fee compensation owed to the Professional Business
Manager pursuant to Section 5.1 hereof, in no event to include any prior
management fee owed by the prior optometrist practicing at the Practice
Locations;

(vi) the current Management Fee compensation owed to the Professional Business
Manager pursuant to Section 5.1 hereof; and

(vii) all remaining Practice Expenses and Shareholder Expenses.

Notwithstanding the foregoing priorities of payment, the Permitted Shareholder
Expenses (other than the expenses arising out of the President’s Employment
Agreement) and other Shareholder Expenses shall be paid at the end of each
consecutive 12-month period of this Agreement unless otherwise consented to by
the Professional Business Manager.

(c) Additional Documents. Upon request of Professional Business Manager, the
Practice shall execute and deliver to the financial institution wherein the
Professional Practice Account is maintained, such additional documents or
instruments as may be necessary to evidence or effect the special power of
attorney granted to Professional Business Manager by the Practice pursuant to
this Section 3.10. The special power of attorney granted herein shall be coupled
with an interest and shall be irrevocable except with Professional Business
Manager’s written consent, which shall be provided immediately in the event the
Professional Business Manager is terminated for cause pursuant to Section 6.2(a)
below. The irrevocable power of attorney shall expire when this Agreement has
been terminated, all accounts receivable payable to Professional Business
Manager pursuant to this Agreement have been collected, and all Management Fees
due to Professional Business Manager have been paid. If Professional Business
Manager assigns this Agreement in accordance with its terms, the Practice shall
execute a power of attorney in favor of the assignee in a form acceptable to
Professional Business Manager. Professional Business Manager shall not make any
withdrawal from the Professional Practice Account unless expressly authorized in
this Agreement.

(d) Payroll Account. A Practice payroll account in the name of the Practice
shall be established on behalf of the Practice for payroll to non-shareholder
Professionals of the Practice. Funds for

 

17



--------------------------------------------------------------------------------

this account shall be received as Practice Expenses. The Practice, as employer
of said non-shareholder Professionals, and Professional Business Manager, as
agent and attorney of the Practice shall each have signing capacity to access
the account for payroll.

3.11 Fiscal Matters.

(a) Annual Budget. The initial annual Budget shall be agreed upon by the parties
before the execution of this Agreement. Thereafter, annually and at least thirty
(30) days prior to the commencement of each fiscal year of the Practice, the
Professional Business Manager, in consultation with the Practice, shall prepare
and deliver to the Practice a proposed Budget, setting forth an estimate of the
Practice’s revenues and expenses for the upcoming fiscal year with respect to
the Practice Locations. The Practice shall review the proposed Budget and either
approve the proposed Budget or request any changes within twenty-one (21) days
after receiving the proposed Budget. Disputes concerning the Budget shall, at
the request of either party hereto, be submitted to the Practice Advisory
Council. In the event the Parties are unable to agree on a Budget by the
beginning of the fiscal year, until an agreement is reached, the Budget for the
prior year shall be deemed to be adopted as the Budget for the current year,
with each line item in the Budget (with the exception of the Management Fee
which shall be established pursuant to the terms of this Agreement) increased or
decreased by one of the following, whichever is most appropriate relative to the
particular item of income or expense: (i) the increase or decrease from the
prior year in the Consumer Price Index—Health/Medical Services for the relevant
region; or (ii) the proportionate increase or decrease in mutually agreed upon
personnel costs as measured by the increase or decrease in full-time-equivalent
personnel. The Practice Advisory Council may revise or modify the Budget from
time to time during the applicable fiscal year to reflect changing circumstances
affecting the Practice. Additionally, notwithstanding the above, no change in an
adopted Budget shall be contrary to the terms and spirit of this Agreement nor
shall it have any effect on the Management Fee or Permitted Shareholder Expenses
expressly agreed to herein, unless approved in advance in writing by the Parties
hereto.

(b) Obligations of Professional Business Manager. Professional Business Manager
shall use commercially reasonable efforts to manage and administer the
operations of the Office as herein provided so that the actual revenues, costs
and expenses of the operation and maintenance of the Office during any
applicable period of the Practice’s fiscal year shall be consistent with the
Budget.

(c) Accounting and Financial Records. Professional Business Manager shall
establish and administer accounting procedures, controls, and systems for the
development, preparation, and safekeeping of administrative or financial records
and books of account relating to the business and financial affairs of the
Office and the provision of Professional Eye Care Services at the Practice
Locations, all of which shall be prepared and maintained in accordance with
GAAP. The Practice shall have the right to inspect such records and books of
account at its expense at any time, upon reasonable notice to Professional
Business Manager. Professional Business Manager shall prepare and deliver to the
Practice (i) within sixty (60) days of the end of each of the first three
(3) fiscal quarters in each fiscal year, and (ii) within ninety (90) days of the
end of each fiscal year, a balance sheet and a profit and loss statement
reflecting the financial status of the Practice in regard to the provision of
Professional Eye Care Services at the Practice Locations as of the end of such
period, all of which shall be prepared in accordance with GAAP consistently
applied. In addition, Professional Business Manager shall prepare or assist in
the preparation of any other financial statements or records as the Practice may
reasonably request.

(d) Sales and Use Taxes. Professional Business Manager and the Practice
acknowledge and agree that to the extent that any of the services to be provided
by Professional Business

 

18



--------------------------------------------------------------------------------

Manager hereunder may be subject to any state sales and use taxes, Professional
Business Manager may have a legal obligation to collect such taxes from the
Practice and to remit the same to the appropriate tax collection authorities.
The Practice agrees to have applicable state sales and use taxes attributable to
the services to be provided by Professional Business Manager hereunder treated
as an Office Expense.

3.12 Reports and Records.

(a) Health Care Records. All files and records relating to the operation of the
Office, including without limitation, accounting, billing and collection, and
patient records shall at all times be and remain the property of the Practice
and shall remain under its possession, custody, and control. Subject to the
foregoing and to the extent permitted by applicable law, Professional Business
Manager shall, in consultation with the Practice, establish, monitor, and
maintain procedures and policies for the timely, appropriate, and efficient
preparation, filing, retrieval, and secure storage of such records. Patient
records shall be located at Office facilities so that they are readily
accessible for patient care. Patient records shall not be removed from Office
premises without the express written consent of the Practice, except as
specified herein. Patient records for patients not seen within the last three
years may be stored in a commercial storage facility or other location
Professional Business Manager shall designate, provided that Professional
Business Manager shall notify the Practice of the location of said records. All
such health care records shall be retained and maintained by the Practice and
the Professional Business Manager as agent for the Practice in accordance with
all applicable state and federal laws relating to the confidentiality and
retention thereof. In this regard, Professional Business Manager shall use its
best efforts to preserve the confidentiality of patient records and shall use
information contained in such records only as the agent for the Practice only as
permitted by law and for the limited purposes necessary to perform the services
set forth herein.

(b) Other Reports and Records. Professional Business Manager shall timely
create, prepare, and file such additional reports and records as are reasonably
necessary and appropriate for the Practice’s provision of Professional Eye Care
Services at the Practice Locations, and shall be prepared to analyze and
interpret such reports and records upon the request of the Practice.

3.13 Recruitment of the Practice’s Professionals. Upon the Practice’s request,
Professional Business Manager shall coordinate, supervise or perform all
administrative services reasonably necessary and appropriate to recruit
potential Professionals to become employees of the Practice at the Practice
Locations. It will be and remain the sole and complete responsibility of the
Practice to interview, select, contract with, supervise, control and terminate
all Professionals performing Professional Eye Care Services or other
professional services at the Practice Locations.

3.14 Confidential and Proprietary Information.

(a) Professional Business Manager agrees that it shall not disclose any
Confidential Information of the Practice to other persons without the Practice’s
express written authorization, that such Confidential Information shall not be
used in any way detrimental to the Practice, and that Professional Business
Manager will keep such Confidential Information confidential and will ensure
that its affiliates and advisors who have access to such Confidential
Information comply with these nondisclosure obligations; provided, however, that
Professional Business Manager may disclose Confidential Information to those of
its Representatives who need to know Confidential Information for the purposes
of this Agreement, it being understood and agreed by Professional Business
Manager that such Representatives will be informed of the confidential nature of
the Confidential Information, will agree to be bound by this Section, and will
be directed by Professional Business Manager not to disclose to any other person
any Confidential Information.

 

19



--------------------------------------------------------------------------------

(b) Notwithstanding clause (a) above, Professional Business Manager may share,
subject to the restrictions of this Section, with other professional
corporations, limited liability companies, associations, ophthalmology and
optometry practices, or health care delivery entities the practice statistics of
the Practice, including utilization review data, quality assurance data, cost
data, outcomes data, or other practice data so long as the information provided
is not precluded from being shared by applicable state or federal law. The
Practice statistics and confidential information may be disclosed within the
Practice, to managed care providers or other third party payors for the purpose
of obtaining or maintaining third party payor contracts or reimbursements, or to
financial analysts and underwriters; provided that any disclosure outside the
Practice for any purpose not related to managed care contracting shall not
identify any Professional by name without the Practice’s consent and will not
disclose or divulge patient identifying information.

(c) Notwithstanding anything contained herein to the contrary, Professional
Business Manager, its employees and agents shall comply with the requirements
set forth in the HIPAA Addendum attached hereto as Exhibit 3.14.

3.15 Professional Business Manager’s Insurance. Throughout the Term,
Professional Business Manager shall, as an Office Expense, obtain and maintain
with commercial carriers, through self-insurance or some combination thereof,
appropriate workers’ compensation coverage for Professional Business Manager’s
employed personnel provided pursuant to this Agreement, and professional,
casualty and comprehensive general liability insurance covering Professional
Business Manager, Professional Business Manager’s personnel, and all of
Professional Business Manager’s equipment in such amounts, on such basis and
upon such terms and conditions as Professional Business Manager deems
appropriate but which insurance is consistent with the insurance which is
maintained by the Practice pursuant to Section 4.5 of this Agreement.
Professional Business Manager shall cause the Practice to be named as an
additional insured on Professional Business Manager’s professional, casualty and
comprehensive general liability policy. Upon the request of the Practice,
Professional Business Manager shall provide the Practice with a certificate
evidencing such insurance coverage. Professional Business Manager, in agreement
with the Practice, may also carry, as an Office expense, key person life and
disability insurance on any Shareholder or Professional employee of the Practice
in amounts determined reasonable and sufficient by the Professional Business
Manager. Professional Business Manager shall be the owner and beneficiary of any
such insurance. Should only the Practice choose to obtain key person life and
disability insurance, the Practice shall pay all premiums as a Practice Expense
and shall receive all proceeds. Further, if only the Professional Business
Manager chooses to obtain such insurance, Professional Business Manager shall
pay all premiums as a Professional Business Manager Expense and shall receive
the proceeds. The Practice shall cause its Professionals to submit to a medical
examination necessary to obtain such insurance.

3.16 No Warranty or Representations. The Practice acknowledges that Professional
Business Manager has not made and will not make any express or implied
warranties or representations that the Management Services provided by
Professional Business Manager will result in any particular amount or level of
income to the Practice. Specifically, Professional Business Manager has not
represented that its Management Services will result in higher revenues, lower
expenses, greater profits, or growth in the number of patients treated by the
Practice’s Professionals.

 

20



--------------------------------------------------------------------------------

3.17 Marketing and Public Relations. Professional Business Manager acknowledges
that the Practice desires a professional public relations program to enhance its
optometric and/or therapeutic optometric practice and to extend the Office’s
ability to provide Professional Eye Care Services to patients at the Practice
Locations. Subject to the Practice’s written approval, Professional Business
Manager shall design and implement an appropriate public relations program on
behalf of the Practice, with appropriate emphasis on public awareness of the
availability of Professional Eye Care Services at the Practice Locations. The
public relations program shall be conducted in compliance with applicable laws
and regulations governing advertising by the ophthalmological and optometric
professions.

3.18 Acquisition of Services and Supplies. In obtaining services, supplies and
personnel for or on behalf of the Practice pursuant to this Agreement,
Professional Business Manager shall be authorized to obtain such services,
supplies and personnel from an affiliate of Professional Business Manager
provided that the Office Expenses which are incurred by or on behalf of the
Professional Business Manager shall be consistent with the expenses of optical
dispensaries similar in size, type, and operations in the area in which the
Practice operates.

ARTICLE IV

OBLIGATIONS AND RESPONSIBILITIES OF THE PRACTICE.

4.1 Professional Services. The Practice shall diligently conduct the business of
an optometric and/or therapeutic optometric practice, including utilizing its
capacities to the greatest extent practicable to provide Professional Eye Care
Services to patients of the Office at the Practice Locations. The Practice shall
retain that number of Professionals at the Practice Locations as are reasonably
necessary and appropriate in the sole discretion of the Practice for the
provision of Professional Eye Care Services at the Practice Locations and shall
determine their assignment and scheduled hours of practice at the Practice
Locations. The Practice shall provide Professional Eye Care Services to the
Office’s patients in compliance at all times with ethical standards, laws, and
regulations applying to the optometric and/or therapeutic optometric
professions. The Practice shall ensure that each Professional associated with or
employed by the Practice to provide optometric and/or therapeutic optometric
care to the Office’s patients at the Practice Locations is licensed in each
jurisdiction in which he or she provides such services. The Practice shall
establish and implement a program to monitor the quality of Professional Eye
Care Services provided at the Practice Locations (the “Continuous Quality
Improvement Program”). The Continuous Quality Improvement Program shall be
designed to promote and maintain quality care consistent with accepted practices
prevailing from time to time in the area where each Practice Location is
situated

4.2 Optometric and Therapeutic Optometric Practice. The Practice shall use and
occupy the Office for the provision of Professional Eye Care Services and shall
comply with all applicable local rules and ordinances and all standards of
optometric and/or therapeutic optometric care. It is expressly acknowledged by
the parties that the optometric and/or therapeutic optometric practice or
practices conducted at the Office shall be conducted solely by Professionals
employed by or under contract with the Practice, and no other Professional shall
be permitted to use or occupy the Office without the prior written consent of
Professional Business Manager. The Parties agree that it may be necessary from
time to time for the Practice to engage the services of part-time professionals
in the Office.

 

21



--------------------------------------------------------------------------------

4.3 Employment of Professionals; Optical Technicians; Supervision of Opticians.

(a) Subject to Section 3.13 hereof, the Practice shall be responsible for the
hiring, compensation, supervision, evaluation, and termination of all
Professionals at the Practice Locations. At the request of the Practice,
Professional Business Manager shall be available to consult with the Practice
respecting such matters. The Practice shall be responsible for the payment of
such Professionals’ salaries and wages, payroll taxes, benefits, and all other
taxes and charges now or hereafter applicable to them. The Practice shall employ
and contract only with licensed Professionals who meet applicable credentialing
guidelines established by the Practice. The Practice shall not in any fiscal
year contract in the aggregate with Professionals for an amount (including the
cost of associated benefits, payroll expense, and professional liability
coverage) which is greater than the amount provided for such purpose in the
Budget for such fiscal year. The Practice represents, warrants and covenants
that, if requested by the Professional Business Manager, on or before ninety
(90) days from the date of such request, it will use its best efforts to obtain,
shall in the future obtain, and shall enforce formal written employment
agreements from each of its present full-time (an average of thirty (30) or more
hours per week) Professionals, except for the President of the Practice, and
those employed in the future in the form mutually acceptable to the Practice and
the Professional Business Manager (“Employment Agreement”) containing a
restrictive covenant (the “Restrictive Covenant”). The Practice further
represents, warrants and covenants that, concurrent with the execution hereof,
the President of the Practice will enter into an Employment Agreement in the
form attached as Exhibit 4.3B which agreement shall remain in force and effect
during the term of this Agreement without amendment unless terminated in
accordance therewith. The President shall devote his full time and attention to
the operation of the Practice and shall not provide optometric services other
than at the Practice Locations. The Parties acknowledge that although the
Optical Technicians will be employed by the Professional Business Manager, the
primary duties of the Optical Technicians will be to assist the Professionals
with Professional Eye Care Services. If requested by the Professional Business
Manager, and the Practice in its reasonable discretion determines that time
permits, such Optical Technicians may from time to time perform services which
benefit the optical retail location adjacent to the Practice Location, provided
that during the time the Optical Technicians are assisting with Professional Eye
Care Services, the Optical Technicians shall remain under the control and
supervision of the Practice. Notwithstanding the services that the Optical
Technicians may provide to the Professional Business Manager, the expenses
incurred by the Professional Business Manager in providing the Optical
Technicians shall be Practice Expenses for which the Professional Business
Manager shall be entitled to reimbursement.

(b) The Parties acknowledge that the Professional Business Manager is engaged in
the optical dispensing business at the optical retail stores adjacent to the
Practice Locations and may engage unlicensed opticians (the “Dispensing
Technicians”) to assist in dispensing its optical retail goods to its customers.
The Practice shall provide direct supervisory services, through its employed
Professionals, to the Dispensing Technicians at these locations operated by the
Company. The supervisory services shall include training, consulting and
supervising the Dispensing Technicians who provide optical dispensing services
to customers of the Professional business Manager. Such employed Professionals
shall supervise and remain available to the Dispensing Technician during the
regular business hours in which the Company conducts its business; provided,
however, in no event shall such supervisory services interfere or conflict with
the eye examinations and care of the Company’s patients. During such periods,
the Professionals will observe the Dispensing Technicians in their activities
and provide corrective supervisory services whenever the Professionals deem it
appropriate. During periods when the Professionals are not required to provide
supervisory services, the Company will have only licensed dispensing opticians
providing or supervising optical dispensing services to its customers.

 

22



--------------------------------------------------------------------------------

4.4 Professional Standards. As a continuing condition of Professional Business
Manager’s obligations hereunder, each Professional and any other Professional
personnel retained by the Practice to provide Professional Eye Care Services at
the Practice Locations must (i) have and maintain a valid and unrestricted
license to practice optometry or ophthalmology in the jurisdiction in which such
Professional provides services, (ii) comply with, be controlled and governed by,
and provide Professional Eye Care Services in accordance with, applicable
federal, state and municipal laws, rules, regulations, ordinances and orders,
and the ethics and standard of care of the optometric community wherein the
Office is located, and (iii) provide on a continual basis, quality care to its
patients. Without limiting the generality of the foregoing, the Practice shall
not, and the Practice shall not permit any Professional engaged by the Practice
to, engage in activities which shall be deemed “unprofessional conduct” within
the meaning of Section 430-4-.01 of the Georgia optometric code (herein referred
to as “Unprofessional Conduct”), including without limitation, the following
activities:

(a) Continuing to practice optometry while suffering from any physical or mental
disease or disability which renders the further practice of optometry dangerous
to patients or the public;

(b) Habitual intemperance in the use of ardent spirits, narcotics or stimulants
to such an extent as to render the licensed doctor of optometry unfit for the
careful performance of his professional duties;

(c) The intentional making of any fraudulent, misleading, or deceptive statement
in any form of advertising connected with the practice of optometry, including
but not limited to the tactic of “bait and switch”, whereby a product or service
is advertised for a specific price but the consumer must in fact purchase
additional products or product or service previously advertised;

(d) Making untruthful or improbable statements or flamboyant or extravagant
claims concerning the licensed doctor of optometry’s skills which are likely to
deceive the public;

(e) Assisting any person other than another licensed doctor of optometry or a
doctor of medicine skilled in diseases of the eyes in the prescribing or fitting
of a contact lens for a patient, unless the person so assisted is under his
direct, personal supervision while upon the same premises. In releasing a
prescription for contact lens all parameters necessary for fabrication of the
lens must be included;

(f) Practicing or continuing to practice optometry under, or use in connection
with his practice of optometry, any assumed name, corporate name, trade name, or
any name other than the name under which he is licensed to practice optometry in
Georgia except as specifically permitted under Section 430-4-.01 of the Georgia
Administrative Code:

(g) Publicly displaying of the licensed doctor of optometry’s name upon or in
any premises used for the practice of optometry, unless a licensed doctor of
optometry is actually present at times optometric services are provided and
unless such licensed doctor of optometry is in the practice of optometry at such
premises for a minimum of four (4) hours per week;

(h) Failing to advise each patient whenever consultation with an optometric
colleague or referral for other professional care seems advisable;

 

23



--------------------------------------------------------------------------------

(i) Failing to hold in professional confidence all information concerning a
patient;

(j) Exaggerating the patient’s condition for the purpose of prescribing or
dispensing unnecessary optometric services;

(k) Performing any dishonorable, unethical or unprofessional conduct likely to
deceive, defraud or harm the public;

(l) Consistently misdiagnosing or consistently prescribing improper therapy;

(m) Violating, attempting to violate, or conspiring to violate any provision of
the laws or rules pertaining to the practice of optometry in this State;

(n) Failing to provide adequate safeguards against patient abandonment as
contemplated in Section 430-4-.01 of the Georgia Administrative Code.

(o) Assisting, allowing, or permitting an unlicensed person, firm, association
or corporation to practice optometry in this State;

(p) Accepting any direct or indirect payment, gift, or other remuneration of any
optometric service not actually rendered;

(q) Placing his license at the disposal or in the service or control of any
person, firm, association or corporation not licensed to practice optometry in
this State;

(r) Entering into any agreement that allows an unlicensed person, firm,
association, or corporation to control or attempt to control the professional
judgment as more specifically set forth in Section 430-4-.01 of the Georgia
Administrative Code including, without limitation, setting or attempting to
influence the professional fees of a doctor of optometry.

4.5 Practice’s Insurance. The Practice shall, as a Practice Expense, obtain and
maintain with commercial carriers chosen by the Practice appropriate workers’
compensation coverage for the Practice’s employed personnel, if any, and
professional and comprehensive general liability insurance covering the Practice
and each of the Professionals involved in the provision of Professional Eye Care
Services. The comprehensive general liability coverage with respect to each of
the Professionals shall be in the minimum amount of One Million Dollars
($1,000,000) and professional liability coverage shall be in the minimum amount
of One Million Dollars ($1,000,000) for each occurrence and One Million Dollars
($1,000,000) annual aggregate. The insurance policy or policies shall provide
for at least thirty (30) days’ advance written notice to the Practice from the
insurer as to any alteration of coverage, cancellation, or proposed cancellation
for any cause. Upon the termination of this Agreement for any reason, the
Practice shall continue to carry professional liability insurance in the amounts
specified herein for the shorter period of (i) the period set forth in Georgia’s
statute of repose (or if no statute of repose exists, Georgia’s statute of
limitations) for bringing professional malpractice claims based upon injuries
which are not immediately discoverable plus any applicable tolling periods, or
(ii) ten (10) years after termination; or if the Practice dissolves or ceases to
practice optometry, the Practice shall obtain and maintain as a Practice Expense
“tail” professional liability coverage, in the amounts specified in this Section
for the shorter period of (i) the period set forth in Georgia’s statute of
repose (or if no statute of repose exists, Georgia’s statute of limitations) for
bringing professional malpractice claims based upon injuries which are not
immediately

 

24



--------------------------------------------------------------------------------

discoverable plus any applicable tolling periods, or (ii) ten (10) years. The
Practice shall be responsible for paying all premiums for Shareholder “tail”
insurance coverage and such coverage shall be a Shareholder Expense; provided,
however, that the Practice may cause its Professionals to be responsible for
paying the premiums for such “tail” insurance coverage.

4.6 Confidential and Proprietary Information. The Practice agrees that it shall
not disclose any Confidential Information of the Professional Business Manager
to other persons without Professional Business Manager’s express written
authorization, such Confidential Information shall not be used in any way
detrimental to Professional Business Manager, and the Practice will keep such
Confidential Information confidential and will ensure that its affiliates and
advisors who have access to such Confidential Information comply with these
nondisclosure obligations; provided, however, that the Practice may disclose
Confidential Information to those of its Representatives who need to know
Confidential Information for the purposes of this Agreement, it being understood
and agreed by the Practice that such Representatives will be informed of the
confidential nature of the Confidential Information, will agree to be bound by
this Section, and will be directed by the Practice not to disclose to any other
person any Confidential Information.

4.7 Non-Competition. The Practice hereby recognizes, acknowledges, and avers
that Professional Business Manager will incur substantial costs in providing the
equipment, support services, personnel, management, administration, and other
items and services that are the subject matter of this Agreement and that in the
process of providing services under this Agreement, the Practice will be privy
to financial and Confidential Information, to which the Practice would not
otherwise be exposed. The Parties also recognize that the services to be
provided by Professional Business Manager will be feasible only if the Practice
operates an active practice to which the Professionals associated with the
Practice devote their full time and attention. The Practice agrees,
acknowledges, and avers that the non-competition covenants described hereunder
are necessary for the protection of Professional Business Manager, and that
Professional Business Manager would not have entered into this Agreement without
the following covenants:

(a) Except as specifically agreed to by Professional Business Manager in
writing, the Practice covenants and agrees that during the Restricted Period (as
hereinafter defined) other than if terminated by the Practice for cause, the
Practice shall not directly or indirectly, engage in any activity or own
(excluding ownership of less than one percent (1%) of the equity of any publicly
traded entity and excluding ownership of the common stock of Professional
Business Manager), manage, operate, control, contract with, lend funds to, lend
its name to, maintain any interest whatsoever in, or be employed by, any
enterprise (i) having to do with the provision, distribution, promotion, or
advertising of any type of management or administrative services or products to
third parties in competition with Professional Business Manager, within a three
(3) mile radius of any Practice Location; and/or (ii) offering any type of
service(s) or product(s) to third parties substantially similar to those offered
by Professional Business Manager to the Practice hereunder in competition with
Professional Business Manager within a three (3) mile radius of any Practice
Location or (iii) the sale of optical retail goods (e.g., frames, lenses and
contact lenses) within a three (3) mile radius of any Practice Location.
Notwithstanding the above restriction, nothing herein shall prohibit (i) the
Practice or any of its Shareholders from providing management and administrative
services to this or their own optometry practice after the termination of this
Agreement; (ii) the Practice or its Shareholders from contracting with a
third-party manager to provide administrative or management services for its or
their professional eye care practices after termination of this Agreement;
(iii) any of the Practice’s Shareholders from providing management and
administrative services to their own optometry practices after the termination
of their employment relationship with the Practice; and (iv) such Shareholders
from contracting with a third-party manager to provide administrative or
management services

 

25



--------------------------------------------------------------------------------

for their professional eye care practices after the termination of their
employment relationship with the Practice. The term “Restricted Period” shall
mean the period commencing on the date hereof and ending as follows:

(i) if this Agreement is terminated on or before the first anniversary hereof,
the period shall end twelve (12) months after the date of termination of this
Agreement;

(ii) if this Agreement is terminated within the after the first anniversary of
the date hereof and prior to the second anniversary of the date hereof, the
period shall extend after the date of termination of this Agreement for that
number of days equal to the days between the date hereof and the date of
termination of this Agreement; or

(iii) if this Agreement is terminated after the second anniversary of the date
hereof, the period shall end twenty-four (24) months after the date of
termination of this Agreement.

(b) The Practice understands and acknowledges that Professional Business Manager
shall suffer severe harm in the event that the Practice breaches any obligation
of Section 4.7, in addition to any other remedies available under this
Agreement, at law or in equity, Professional Business Manager shall be entitled
to enforce this Agreement by injunctive relief and by specific performance of
the Agreement, such relief to be without the necessity of posting a bond, cash
or otherwise. Additionally, nothing in this Section 4.7(b) shall limit
Professional Business Manager’s right to recover any other damages to which it
is entitled as a result of the Practice’s breach. The time period for which the
non-competition covenant is effective shall be extended day for day for the time
period the Practice is in violation of the non-competition covenant. If any
provision of the covenants is held by a court of competent jurisdiction to be
unenforceable due to an excessive time period, geographic area, or restricted
activity, the covenant shall be reformed to comply with such time period,
geographic area, or restricted activity that would be held enforceable.

4.8 Name, Trademark. The Practice covenants and agrees that during the term of
this Agreement, the Practice shall conduct its professional practice at the
Practice Locations under the name of, and only under the name of “Mark Lynn
O.D. & Associates, P.C.,” a professional corporation (the “Practice”) (unless
otherwise consented to by Professional Business Manager) and that such name is,
or will be, duly and timely registered, qualified, or licensed under the laws of
the jurisdiction in which they are being used. The Practice covenants and
promises that the Practice will not:

(a) take any action that is reasonably likely to result in the loss of
registration, qualification or licensure of the name;

(b) fail to take any reasonably necessary action that will maintain the
registration, qualification, or licensure current;

(c) license, sell, give, or otherwise transfer the name or the right to use the
name to any optometry practice, Optometrist, professional corporation,
professional limited liability company, office or any other entity; or

(d) cease conducting the professional practice of the Practice under the name.

4.9 Billing Information and Assignments; Establishment of Fees. The Practice
shall promptly provide the Professional Business Manager with all billing and
other information reasonably requested by

 

26



--------------------------------------------------------------------------------

the Professional Business Manager to enable it to bill and collect the Office’s
fees and other charges and reimbursement claims pursuant to Section 3.9, and the
Practice shall use its best efforts to procure consents to assignments and other
approvals and documents necessary to enable the Professional Business Manager to
obtain payment or reimbursement from third parties for such fees, other charges
and claims.

4.10 Provider Agreements. The Practice shall have ultimate authority with regard
to all contractual arrangements with third parties for the Practice’s provision
of Professional Eye Care Services at the Practice Locations, and the Practice
may at its sole discretion reject or otherwise refuse to enter into any such
contractual arrangement.

4.11 Tax Matters. The Practice shall prepare or arrange for the preparation by
an accountant selected by the Practice of all appropriate corporate tax returns
and reports required of the Practice including such returns and reports required
with respect to the Professional Practice Account. The costs and expenses
relating to the preparation of such returns and reports shall be deemed a
Practice Expense.

4.12 Shareholders’ Undertaking. The Practice shall cause to be executed by all
Shareholders of the Practice an undertaking in the form of Exhibit 4.12 by such
Shareholders to, among other things, agree to cause the Practice to abide by the
covenants not to compete described in Section 4.7 of this Agreement.

4.13 Limitations on Actions of the Practice. The Practice shall not take any of
the following actions without the express prior written consent of Professional
Business Manager:

(a) Any action leading to or intended to result in the merger, combination or
consolidation of the Practice or Office with, or acquisition of the Practice,
the Office, or their businesses by, any other entity;

(b) Mortgage or encumber any of the Practice’s real, personal or mixed property
as security for any indebtedness which is not contemplated by the Budget;

(c) Pay any dividend or make any other distribution, whether in cash or in kind,
to Shareholders of the Practice, if any compensation owed by the Practice to
Professional Business Manager hereunder has not been paid in full, and if any
and all monetary obligations of the Practice to Professional Business Manager
have not been fully paid in accordance with the terms of any and all documents
governing such obligations; provided, however, that the foregoing shall not
prevent payment of Shareholder’s salary, Bonus, payroll taxes thereon, and
certain Shareholder Expenses as set forth in Section 3.10(b);

(d) Dissolve or liquidate the Practice, or take any action with a view to or
likely to have the result of the dissolution or liquidation of the Practice; or

(e) Authorize the provision of professional services such that the income
derived therefrom is not owned by the Practice; provided that no such consent is
necessary for (i) professional services performed by Professionals during said
Professionals’ vacation time, or (ii) professional services performed in
connection with duties and responsibilities as a member of the Reserves or
National Guard.

4.14 Leases of Office. The Practice shall maintain and fulfill all of its
obligations under leases or subleases of Office facilities or locations.

 

27



--------------------------------------------------------------------------------

ARTICLE V

BUSINESS MANAGER’S COMPENSATION.

5.1 Base Management Fee. The Practice and Professional Business Manager agree to
the compensation set forth herein as being paid to Professional Business Manager
in consideration of a substantial commitment made by Professional Business
Manager hereunder and that such fees are fair and reasonable. Each month
Professional Business Manager shall be paid that management fee as set forth in
Exhibit 5.1 (as may be amended from time to time) Each month Professional
Business Manager shall be paid that percentage set forth in Exhibit 5.1 (as may
be amended from time to time) of Adjusted Gross Revenue for such month;
provided, however, in no event shall the aggregate Management Fees paid to the
Professional Business Manager during any fiscal year of the Practice exceed
Adjusted Gross Revenues less Office Expenses less Practice Expenses less the
Permitted Shareholder Expenses.

5.2 Reasonable Value. Payment of the Management Fee is not intended to be and
shall not be interpreted or applied as permitting Professional Business Manager
to share in the Practice’s fees for Professional Eye Care Services or any other
services, but is acknowledged as the Parties’ negotiated agreement as to the
reasonable fair market value of Professional Business Manager’s commitment to
pay all Office Expenses and the fair market value of the equipment, contract
analysis and support, other support services, purchasing, personnel, management,
administration, strategic management and other items and services furnished by
Professional Business Manager pursuant to the Agreement, considering the nature
and volume of the services required and the risks assumed by Professional
Business Manager. The Practice and Professional Business Manager recognize and
acknowledge that Professional Business Manager will incur substantial costs and
business risks in undertaking to pay advance Office Expenses and in providing
the support services, personnel, marketing, management, administration, and
other items and services that are the subject matter of this Agreement. It is
the intent of the Parties that the Management Fee reasonably compensate
Professional Business Manager for the value to the Practice of Professional
Business Manager’s administrative expertise, given the considerable business
risk to Professional Business Manager, in providing the Management Services that
are the subject of this Agreement.

5.3 Payment of Management Fee. To facilitate the payment of the Management Fee
as provided in Section 5.1 hereof, the Practice hereby expressly authorizes
Professional Business Manager to make withdrawals of the Management Fee from the
Professional Practice Account as such fee becomes due and payable during the
Term in accordance with Section 3.10(a) and after termination as provided in
Section 6.3. Professional Business Manager shall deliver to the Practice an
invoice for the Management Fee accompanied by a reasonably detailed statement of
the information upon which the Management Fee calculation is based.

5.4 Disputes Regarding Fees.

(a) It is the Parties’ intent that any disputes regarding performance standards
of the Professional Business Manager be resolved to the extent possible by good
faith negotiation. To that end, the Parties agree that if the Practice in good
faith believes that Professional Business Manager has failed to perform its
obligations, and that as a result of such failure, the Practice is entitled to a
set-off or reduction in its Management Fees, the Practice shall give
Professional Business Manager notice of the perceived failure and request in the
notice a set-off or reduction in Management Fees. Professional Business Manager
and the Practice shall then negotiate the dispute in good faith, and if an
agreement is reached, the Parties shall

 

28



--------------------------------------------------------------------------------

implement the resolution without further action. At the request of Professional
Business Manager or the Practice, the Practice Advisory Council shall make
recommendations to Professional Business Manager with respect to any dispute
concerning a set off or reduction in Management Fees.

(b) If the Parties cannot reach a resolution within a reasonable time, the
Parties shall submit the dispute to mediation to be conducted in accordance with
the American Arbitration Association’s Commercial Mediation Rules.

(c) If the mediation process fails to resolve the dispute, the dispute shall be
submitted by either Party to binding arbitration under Section 8.7.

ARTICLE VI

TERM AND TERMINATION

6.1 Initial and Renewal Term. The Term of this Agreement will be for an initial
period of ten (10) years after the effective date, and shall be automatically
renewed for successive five (5) year periods thereafter, provided that neither
Professional Business Manager nor the Practice shall have given notice of its
desire not to renew this Agreement at least sixty (60) days before the end of
the initial term or any renewal term, or unless otherwise terminated as provided
in Section 6.2 of this Agreement. Notwithstanding any provision to the contrary,
the rights and obligations of the Parties with respect to any Practice Location
shall terminate upon the termination of the underlying lease or sublease
pursuant to which the Practice operates such Office.

6.2 Termination.

(a) Termination by the Practice. The Practice may immediately terminate this
Agreement at its discretion, upon written notice pursuant to Section 8.3, as
follows:

(i) If Professional Business Manager becomes insolvent by reason of its
inability to pay its debts as they mature; is adjudicated bankrupt or insolvent;
files a petition in bankruptcy, reorganization or similar proceeding under the
bankruptcy laws of the United States or shall have such a petition filed against
it which is not discharged within thirty (30) days; has a receiver or other
custodian, permanent or temporary, appointed for its business, assets or
property; makes a general assignment for the benefit of creditors; has its bank
accounts, property or accounts attached; has execution levied against its
business or property; or voluntarily dissolves or liquidates or has a petition
filed for corporate dissolution and such petition is not dismissed within thirty
(30) days;

(ii) If the Professional Business Manager fails to comply with any material
provision of this Agreement and does not correct such failure within ninety
(90) days after written notice of such failure to comply is delivered by the
Practice specifying the nature of the breach in reasonable detail; or

(iii) Professional Business Manager commits any act of fraud, misappropriation
or embezzlement, or any other felony and as a result the Professional Business
Manager is unable to substantially perform under the terms of this Agreement.

 

29



--------------------------------------------------------------------------------

(b) Termination by Professional Business Manager. Upon written notice pursuant
to Section 8.3, Professional Business Manager may immediately terminate this
Agreement at its discretion, upon thirty (30) days prior notice for any reason,
or immediately for the following reasons, each of which shall be deemed an event
of default under this Agreement:

(i) The revocation, suspension, cancellation or restriction of any Shareholders’
license to practice optometry in Georgia if, in the reasonable discretion of the
Professional Business Manager, the Practice will not be financially viable after
such revocation, suspension, cancellation, or restriction.

(ii) If the Practice becomes insolvent by reason of its inability to pay its
debts as they mature; is adjudicated bankrupt or insolvent; files a petition in
bankruptcy, reorganization or similar proceeding under the bankruptcy laws of
the United States or shall have such a petition filed against it which is not
discharged within thirty (30) days; has a receiver or other custodian, permanent
or temporary, appointed for its business, assets or property; makes a general
assignment for the benefit of creditors; has its bank accounts, property or
accounts attached; has execution levied against its business or property; or
voluntarily dissolves or liquidates or has a petition filed for corporate
dissolution and such petition is not dismissed within thirty (30) days;

(iii) If the Practice breaches or fails to comply with any material provision of
this Agreement, or any other agreement with Professional Business Manager, or
the President fails to comply with the provisions of the President’s Employment
Agreement, and does not correct such failure within thirty (30) days after
written notice of such failure to comply is delivered by Professional Business
Manager specifying the nature of the breach in reasonable detail;

(iv) If the Shareholder (or any Affiliate of the Shareholder) breaches or fails
to comply with any material provision of a management agreement or related
agreement with Visionary Retail Management, Inc. or other Affiliate of
Professional Business Manager;

(v) If the Practice or any of the Practice’s Professionals commit any act of
fraud, misappropriation or embezzlement, or any other felony and as a result the
Practice as an entire entity is unable to substantially perform under the terms
of this Agreement;

(vi) If any of the material representations of the Practice are false or
incorrect when made or hereafter become materially false or incorrect or any
warranty of the Practice is materially breached; or

(vii) The Practice and the Professional Business Manager fail to agree upon the
Management Fee after the initial twenty-four month period or any subsequent one
(1) year period in accordance with Exhibit 5.1 attached hereto.

(c) Individual Practice Location. Professional Business Manager may terminate
its obligation with regard to any individual Practice Location upon thirty days’
prior written notice to the Practice.

(d) Termination by Agreement. In the event the Practice and Professional
Business Manager shall mutually agree in writing, this Agreement may be
terminated on the date specified in such written agreement.

 

30



--------------------------------------------------------------------------------

(e) Legislative, Regulatory or Administrative Change. In the event there shall
be a change in the Medicare or Medicaid statutes, federal statutes, state
statutes, case law, administrative interpretations, regulations or general
instructions, the adoption of new federal or state legislation, a change in any
third-party reimbursement system, or any finding, ruling, or decree of any
regulatory body concerning this Agreement, any of which are reasonably likely to
materially and adversely affect the manner in which either Party may perform or
be compensated for its services under this Agreement or which shall make this
Agreement or any related agreements unlawful or unenforceable, the Parties shall
immediately use their best efforts to enter into a new service arrangement or
basis for compensation for the services furnished pursuant to this Agreement
that complies with the law, regulation, policy, finding, ruling, or decree, and
that approximates as closely as possible the economic position of the Parties
prior to the change. If the Parties are unable to reach a new agreement within
thirty (30) days, this Agreement shall be terminated upon thirty (30) days
written notice by either Party to the other.

6.3 Effects of Termination.

(a) Obligation After Termination. Upon termination of this Agreement, as
hereinabove provided, neither Party shall have any further obligations hereunder
except for

(i) obligations accruing prior to the date of termination, including, without
limitation, payment of the Management Fee relating to services provided prior to
the termination of this Agreement;

(ii) obligations, promises, or covenants set forth herein that are expressly
made to extend beyond the Term, including, without limitation, insurance,
indemnities and non-competition provisions, which provisions shall survive the
expiration or termination of this Agreement;

(iii) the obligation of the Practice described in Section 6.4; and

(iv) the obligation of the Practice to repay amounts advanced by Professional
Business Manager to the Practice.

(b) Receipt of Collections After Termination. In effectuating the provisions of
this Section 6.3, the Practice specifically acknowledges and agrees that if this
Agreement terminates pursuant to Section 6.1, 6.2(b) or 6.2(d), Professional
Business Manager shall continue for a period not to exceed ninety (90) days to
exclusively collect and receive on behalf of the Practice all cash collections
from accounts receivable in existence at the time this Agreement is terminated,
it being understood that

(i) such cash collections will represent compensation to Professional Business
Manager to the extent of all outstanding obligations to Professional Business
Manager by the Practice pursuant to this Agreement for Management Services
already rendered;

(ii) Professional Business Manager shall not be entitled to collect accounts
receivable after the termination date if this Agreement is terminated pursuant
to Section 6.2(a);

(iii) the Professional Business Manager shall deduct from such cash collections
any other amounts owed to Professional Business Manager under this Agreement,
including,

 

31



--------------------------------------------------------------------------------

without limitation, ten percent (10%) of such cash collections as its Management
Fee during any period after the termination of this Agreement while such
collections are taking place and any reasonable costs incurred by Professional
Business Manager in carrying out the post termination procedures and
transactions contemplated herein; and

(iv) Professional Business Manager shall remit remaining amounts from such
collection activities, if any, to the Practice.

(c) Surrender of Books After Termination. Upon the expiration or termination of
this Agreement for any reason or cause whatsoever, Professional Business Manager
shall surrender to the Practice all books and records pertaining to the Office.

6.4 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS,
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE PERFORMANCE OR BREACH
THEREOF, EVEN IF THE PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY THEREOF;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PREVENT RECOVERY OF ACTUAL
DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT.

ARTICLE VIII

INDEMNIFICATION; THIRD PARTY CLAIMS

7.1 Indemnification by the Practice. The Practice shall indemnify and hold
harmless Professional Business Manager and Professional Business Manager’s
shareholders, directors, officers, agents and employees, from and against all
claims, demands, liabilities, losses, damages, costs and expenses, including
reasonable attorneys’ fees, resulting in any manner, directly or indirectly,
from the negligent acts or omissions or misconduct of the Practice or its
shareholders, directors, officers, employees, agents or independent contractors,
including but not limited to any such claims, demands, liabilities, losses,
damages, costs and expenses which accrued or arose prior to the date of
execution of this Agreement.

7.2 Indemnification by Professional Business Manager. Professional Business
Manager shall indemnify and hold harmless the Practice, and the Practice’s
shareholders, directors, officers, agents and employees, from and against any
and all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees, resulting in any manner, directly or
indirectly, from the negligent acts or omissions or misconduct of Professional
Business Manager or its shareholders, directors, officers, employees, agents or
independent contractors, including but not limited to any such claims, demands,
liabilities, losses, damages, costs and expenses which accrued or arose prior to
the date of execution of this Agreement.

7.3 Notice of Claim for Indemnification. No claims for indemnification under
this Agreement relating to claims solely between the Parties shall be valid
unless notice of such claim is delivered to the Practice (in the case of a claim
by Professional Business Manager) or Professional Business Manager (in the case
of a claim by the Practice) within one (1) year after the Party making such
claim first obtained knowledge of the facts upon which such claim is based. Any
such notice shall set forth in reasonable detail, to the extent known by the
Party giving such notice, the facts on which such claim is based and the
resulting estimated amount of damages.

 

32



--------------------------------------------------------------------------------

7.4 Matters Involving Third Parties.

(a) If the Practice or Professional Business Manager receives notice or acquires
knowledge of any matter which may give rise to a claim by another person and
which may then result in a claim for indemnification under this Agreement, then:
(i) if such notice or knowledge is received or acquired by the Practice, the
Practice shall promptly notify Professional Business Manager; and (ii) if such
notice or knowledge is received or acquired by Professional Business Manager,
the Professional Business Manager shall promptly notify the Practice; except
that no delay in giving such notice shall diminish any obligation under this
Agreement to provide indemnification unless (and then solely to the extent) the
Party from whom such indemnification is sought is prejudiced.

(b) Any Party from whom such indemnification (the “Indemnifying Party”) is
sought shall have the right to defend the Party seeking such indemnification
(the “Indemnified Party”) against such claim by another person (the “Third Party
Claim”) with counsel of the Indemnifying Party’s choice reasonably satisfactory
to the Indemnified Party so long as: (i) within fifteen (15) days after the
Indemnified Party has given notice of the Third Party Claim to the Indemnifying
Party, the Indemnifying Party notifies the Indemnified Party that the
Indemnifying Party will indemnify the Indemnified Party from and against all
adverse consequences the Indemnified Party may suffer caused by, resulting from,
arising out of or relating to such Third Party Claim; (ii) the Indemnifying
Party provides the Indemnified Party with evidence reasonably satisfactory to
the Indemnified Party that the Indemnifying Party has the financial resources
necessary to defend against the Third Party Claim and fulfill its
indemnification obligations; (iii) the Third Party Claim seeks money damages;
(iv) settlement of, or an adverse judgment with respect to, the Third Party
Claim (other than an optometric malpractice claim) is not, in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice adverse to the continuing business interests of the Indemnified Party;
and (v) the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently.

(c) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 7.4(b): (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim; (ii) the Indemnified Party shall not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior consent of the Indemnifying Party; and
(iii) the Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior consent of the Indemnified Party.

(d) If any of the conditions specified in Section 7.4(b) is not satisfied,
however; (i) the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the Third Party
Claim in any manner it may deem advisable (and the Indemnified Party need not
consult with, or obtain any consent from, any Indemnifying Party in connection
therewith); (ii) the Indemnifying Party shall reimburse the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ and accountants’ fees and expenses); and
(iii) the Indemnifying Party shall remain responsible for any adverse
consequences the Indemnified Party may suffer caused by, resulting from, arising
out of or relating to such Third Party Claim to the fullest extent provided in
this Agreement.

7.5 Settlement. Except as permitted by Section 7.4, a Party shall not compromise
or settle any claim for which the other Party is obligated to indemnify it
without the written consent of such Party.

 

33



--------------------------------------------------------------------------------

7.6 Cooperation. The Indemnified Party shall make available all information and
assistance that the Indemnifying Party may reasonably request in conjunction
with assessing, defending and settling said claim.

ARTICLE VIII

MISCELLANEOUS

8.1 Administrative Services Only. Nothing in this Agreement is intended or shall
be construed to allow Professional Business Manager to exercise control,
authority or direction over the manner or method by which the Practice and its
Professionals perform Professional Eye Care Services or other professional
health care services. The rendition of all Professional Eye Care Services,
including, but not limited to, the prescription or administration of medicine
and drugs, shall be the sole responsibility of the Practice and its
Professionals, and Professional Business Manager shall not interfere in any
manner or to any extent therewith. Nothing contained in this Agreement shall be
construed to permit Professional Business Manager to engage in the practice of
optometry, it being the sole intention of the Parties hereto that the services
to be rendered to the Practice by Professional Business Manager are solely for
the purpose of providing non-optometric management and administrative services
to the Practice so as to enable the Practice to devote its full time and
energies to the professional conduct of its professional eye care practice and
provision of Professional Eye Care Services to its patients.

8.2 Status of Independent Contractor. The Practice and Professional Business
Manager and their shareholders are not, and shall not be deemed to be by virtue
of this Agreement, joint venturers, partners, employees or agents of each other
(except as expressly provided in this Agreement). Except as may be expressly
provided herein, neither Party shall have any authority to bind the other
without the other’s express written consent; and then only to the extent of the
authority conferred by such express written consent. Each Party is an
independent contractor, and each Party shall remain professionally and
economically independent of the other. In the course of the business
relationship contemplated in this Agreement only the Practice and its
Professionals shall practice optometry and/or therapeutic optometry, and they
shall do so as independent professionals with no employment relationship to
Professional Business Manager. Professional Business Manager and the Practice
agree that the Practice shall retain absolute authority to direct the
optometric, professional, and ethical aspects of its optometric and/or
therapeutic optometric practice, any authority granted herein to Professional
Business Manager concerning the business and administrative aspects of such
practice notwithstanding. Each Party shall be solely responsible for and shall
comply with all state and federal laws applicable to that Party pertaining to
employment taxes, income tax withholding, unemployment compensation
contributions, and other employment related matters.

 

34



--------------------------------------------------------------------------------

8.3 Notices. Any notice, demand, or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when in writing
and personally delivered or mailed by prepaid certified or registered mail,
return receipt requested, addressed as follows:

 

The Practice:

   Mark Lynn O.D. & Associates, P.C.    516 Lewis & Clark Parkway   
Clarksville, Indiana 47129    Attention: Mark E. Lynn, O.D.

with a copy:

   Mr. Marvin Coan    Hummel, Coan, Miller & Sage    Kentucky Home Life
Building, 17th Floor    239 South Fifth Street    Louisville, Kentucky 40202

Professional Business Manager:

   EyeMasters, Inc.    11103 West Avenue    San Antonio, Texas 78213   
Attention: Chief Financial Officer

with a copy to:

   Cox Smith Matthews Incorporated    112 E. Pecan, Suite 1800    San Antonio,
Texas 78205    Attention: J. Daniel Harkins or Steven A. Elder

or to such other address, or to the attention of such other person or officer,
as any party may by written notice designate.

8.4 Governing Law. This Agreement shall in all respects be governed, interpreted
and construed in accordance with the laws of the State of Georgia without giving
effect to principles of comity or conflicts of laws thereof.

8.5 Jurisdiction and Venue. Professional Business Manager and the Practice
hereby consent to the personal jurisdiction and venue of the state and federal
courts in the judicial circuit where the Practice has its principal corporate
office, and do hereby waive all questions of personal jurisdiction and venue,
including, without limitation, the claim or defense that such courts constitute
an inconvenient forum.

8.6 Assignment. Except as may be herein specifically provided to the contrary,
this Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective legal representatives, successors, and assigns;
provided, however, that the Practice may not assign this Agreement without the
prior written consent of Professional Business Manager, which consent may be
withheld. Professional Business Manager may assign or transfer its rights and
obligations under this Agreement only in the following situations: (a) pursuant
to a merger of Professional Business Manager into another entity or the sale of
substantially all of the assets of Professional Business Manager; (b) pursuant
to the sale and/or assignment of all of this Agreement with the Practice’s
consent, which shall not be unreasonably withheld; (c) pursuant to a transfer or
assignment of this Agreement to one of Professional Business Manager’s

 

35



--------------------------------------------------------------------------------

subsidiaries; affiliates, or sister corporations or (d) pursuant to any transfer
or assignment to or by any financial lender of the Professional Business
Manager, and this Agreement is subordinate to the rights of such lender. After
such assignment and transfer, the Practice agrees to look solely to such
assignee or transferee for performance of this Agreement.

8.7 Arbitration. Any and every dispute of any nature whatsoever that may arise
between the Parties, whether sounding in contract, statute, tort, fraud,
misrepresentation, discrimination or any other legal theory, including, but not
limited to, disputes relating to or involving the construction, performance or
breach of this Agreement or any other agreement between the Parties, whether
entered into prior to, on, or subsequent to the date of this Agreement, or those
arising under any federal, state or local law, regulation or ordinance, shall be
determined by binding arbitration in accordance with the then—current commercial
arbitration rules of the American Arbitration Association, to the extent such
rules do not conflict with the provisions of this paragraph. If the amount in
controversy in the arbitration exceeds Two Hundred Fifty Thousand Dollars
($250,000), exclusive of interest, attorneys’ fees and costs, the arbitration
shall be conducted by a panel of three (3) neutral arbitrators. Otherwise, the
arbitration shall be conducted by a single neutral arbitrator. The Parties shall
endeavor to select neutral arbitrators by mutual agreement. If such agreement
cannot be reached within thirty (30) calendar days after a dispute has arisen
which is to be decided by arbitration, any Party or the Parties jointly shall
request the American Arbitration Association to submit to each Party an
identical panel of fifteen (15) persons. Alternate strikes shall be made to the
panel, commencing with the Party bringing the claim, until the names of three
(3) persons remain, or one (1) person if the case is to be heard by a single
arbitrator. The Parties may, however, by mutual agreement, request the American
Arbitration Association to submit additional panels of possible arbitrators. The
person(s) thus remaining shall be the arbitrator(s) for such arbitration. If
three (3) arbitrators are selected, the arbitrators shall elect a chairperson to
preside at all meetings and hearings. The arbitrator(s), or a majority of them,
shall have the power to determine all matters incident to the conduct of the
arbitration, including without limitation all procedural and evidentiary matters
and the scheduling of any hearing. The award made by a majority of the
arbitrators shall be final and binding upon the Parties thereto and the subject
matter thereof. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction thereof. The
arbitrators shall have no authority to award punitive or exemplary damages or
any statutory multiple damages, and shall only have the authority to award
compensatory damages, arbitration costs, attorney’s fees, declaratory relief,
and permanent injunctive relief, if applicable. Unless otherwise agreed by the
parties, the arbitration shall be held in Dallas, Texas. This Section 8.7 shall
not prevent either Party from seeking a temporary restraining order or temporary
or preliminary injunctive relief from a court of competent jurisdiction in order
to protect its rights under this Agreement. In the event a Party seeks such
injunctive relief pursuant to this Agreement, such action shall not constitute a
waiver of the provisions of this Section 8.7, which shall continue to govern any
and every dispute between the Parties, including without limitation the right to
damages, permanent injunctive relief and any other remedy, at law or in equity.

8.8 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY DISPUTE OF ANY NATURE WHATSOEVER THAT MAY ARISE BETWEEN
THEM, INCLUDING, BUT NOT LIMITED TO, THOSE DISPUTES RELATING TO, OR INVOLVING IN
ANY WAY, THE CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANY OTHER
AGREEMENT BETWEEN THE PARTIES, THE PROVISIONS OF ANY FEDERAL, STATE OR LOCAL
LAW, REGULATION OR ORDINANCE NOTWITHSTANDING. By execution of this Agreement,
each of the parties hereto acknowledges and agrees that it has had an
opportunity to consult with legal counsel and that he/she it

 

36



--------------------------------------------------------------------------------

knowingly and voluntarily waives any right to a trial by jury of any dispute
pertaining to or relating in any way to the transactions contemplated by this
Agreement, the provisions of any federal, state or local law, regulation or
ordinance notwithstanding.

8.9 Waiver of Breach. The waiver by either Party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to constitute,
a waiver of any subsequent breach of the same or another provision hereof.

8.10 Enforcement. In the event either Party resorts to legal action to enforce
or interpret any provision of this Agreement, the prevailing Party shall be
entitled to recover the costs and expenses of such action so incurred,
including, without limitation, reasonable attorneys’ fees.

8.11 Gender and Number. Whenever the context of this Agreement requires, the
gender of all words herein shall include the masculine, feminine, and neuter,
and the number of all words herein shall include the singular and plural.

8.12 Additional Assurances. Except as may be herein specifically provided to the
contrary, the provisions of this Agreement shall be self-operative and shall not
require further agreement by the Parties; provided, however, at the request of
either Party, the other Party shall execute such additional instruments and take
such additional acts as are reasonable and as the requesting Party may deem
necessary to effectuate this Agreement.

8.13 Consents, Approvals, and Exercise of Discretion. Whenever this Agreement
requires any consent or approval to be given by either Party, or either Party
must or may exercise discretion, and except where specifically set forth to the
contrary, the Parties agree that such consent or approval shall not be
unreasonably withheld or delayed, and that such discretion shall be reasonably
exercised.

8.14 Force Majeure. Neither Party shall be liable or deemed to be in default for
any delay or failure in performance under this Agreement or other interruption
of service deemed to result, directly or indirectly, from acts of God, civil or
military authority, acts of public enemy, war, accidents, fires, explosions,
earthquakes, floods, failure of transportation, strikes or other work
interruptions by either Party’s employees, or any other similar cause beyond the
reasonable control of either Party unless such delay or failure in performance
is expressly addressed elsewhere in this Agreement. Notwithstanding the same,
the Parties hereto agree to continue this Agreement to the best degree they can
so long as reasonably possible and the Practice shall not be excused from its
obligations under Sections 4.1, 6.4 and 6.5 pursuant to this Section 8.14.

8.15 Severability. The Parties hereto have negotiated and prepared the terms of
this Agreement in good faith with the intent that each and every one of the
terms, covenants and conditions herein be binding upon and inure to the benefit
of the respective Parties. Accordingly, if any one or more of the terms,
provisions, promises, covenants or conditions of this Agreement or the
application thereof to any person or circumstance shall be adjudged or rendered
to any extent invalid, unenforceable, void or voidable for any reason whatsoever
by a court of competent jurisdiction, an arbitration tribunal, a regulatory
agency, or statute, such provision shall be reformed, construed and enforced as
if such unenforceable provision had not been contained herein, and each and all
of the remaining terms, provisions, promises, covenants and conditions of this
Agreement or their application to other persons or circumstances shall not be
affected thereby and shall be valid and enforceable to the fullest extent
permitted by law. To the extent this Agreement is in violation of applicable
law, then the Parties agree to negotiate in good faith to amend the Agreement,
to the extent possible consistent with its purposes, to conform to law.

 

37



--------------------------------------------------------------------------------

8.16 Press Releases and Public Announcements. Except as otherwise required by
law or by applicable rules of any securities exchange or association of
securities dealers, neither the Practice nor the Professional Business Manager
shall issue any press release, make any public announcement or otherwise
disclose any information for the purpose of publication by any print, broadcast
or other public media, relating to the transactions contemplated by this
Agreement, without the prior approval of the other Party.

8.17 Divisions and Headings. The division of this Agreement into articles,
sections, and subsections and the use of captions and headings in connection
therewith are solely for convenience and shall not affect in any way the meaning
or interpretation of this Agreement.

8.18 Amendments and Execution. This Agreement and any amendments hereto shall be
in writing and executed in multiple copies on behalf of the Practice by its
President, and on behalf of Professional Business Manager by an officer. Each
multiple copy shall be deemed an original, but all multiple copies together
shall constitute one and the same instrument.

8.19 Licenses, Permits and Certificates. Professional Business Manager and the
Practice shall each obtain and maintain in effect, at all times during the term
of this Agreement, all licenses, permits and certificates required by law which
are applicable to the performance of their respective obligations pursuant to
this Agreement.

8.20 No Third Party Beneficiaries. Except as otherwise provided herein, this
Agreement shall not confer any rights or remedies upon any person other than
Professional Business Manager and the Practice and their respective successors
and permitted assigns.

8.21 Compliance with Applicable Laws. Professional Business Manager and the
Practice shall comply with all applicable federal, state and local laws,
regulations, rules and restrictions in the conduct of their obligations under
this Agreement.

8.22 Language Construction. The Practice and Professional Business Manager
acknowledge that each Party hereto and its counsel have reviewed and revised
this Agreement and agree that the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation of this Agreement.

8.23 Entire Agreement. With respect to the subject matter of this Agreement,
this Agreement supersedes all previous contracts and constitutes the entire
agreement between the Parties. Neither Party shall be entitled to benefits other
than those specified herein. No prior oral statements or contemporaneous
negotiations or understandings or prior written material not specifically
incorporated herein shall be of any force and effect, and no changes in or
additions to this Agreement shall be recognized unless incorporated herein by
amendment as provided herein, such amendment(s) to become effective on the date
stipulated in such amendment(s). The Parties specifically acknowledge that, in
entering into and executing this Agreement, the Parties rely solely upon the
representations and agreements contained in this Agreement and no others.

 

38



--------------------------------------------------------------------------------

8.24 Authority. Professional Business Manager and the Practice hereby warrant
and represent to each other that they have the requisite corporate authority to
execute and deliver this Agreement in their respective names.

IN WITNESS WHEREOF, the Practice and Professional Business Manager have caused
this Agreement to be executed by their duly authorized representatives, all as
of the day and year first above written.

 

“The Practice” MARK LYNN O.D. & ASSOCIATES, P.C. By:  

/s/ Mark E. Lynn

  Mark E. Lynn, O.D., President “Professional Business Manager” EYEMASTERS, INC.
By:  

 

Title:  

 

 

39



--------------------------------------------------------------------------------

EXHIBIT A

PRACTICE LOCATIONS

 

#470-The Mall at Stonecrest

   #477-Perimeter Mall

2929 Turner Hill Road, Space #225

  

4400 Ashford Dunwoody Road

Lithonia, GA 30038

  

Atlanta, GA 30346

#471-Northlake Mall

   #478-Mall of Georgia

2011 Northlake Mall

  

3333 Buford Drive, Suite #1030

Atlanta, GA 30345

  

Buford, GA 30519

#472-Gwinnett Place Mall

   #479-Arbor Place

2100 Pleasant Hill Road, Space H 10-1

  

1550 Arbor Place Mall

Duluth, GA 30096

  

Douglasville, GA 30135

#473-Town Center at Cobb

   #480-John’s Creek Village

400 Barrett Parkway, Suite #158

  

11720 Medlock Bridge Road, #140

Kennesaw, GA 30144

  

Duluth, GA 30097

#474-Cumberland Mall

   #481-Fayette Pavilion

1245 Cumberland Mall

  

165 Pavilion Parkway

Atlanta, GA 30339

  

Fayetteville, GA 30214

#475-Southlake Mall

   #482-Presidential Markets

2402 Southlake Mall

  

1905 Scenic Highway, #1130

Morrow, GA 30260

  

Snellville, GA 30078

#476-Northpoint Mall

   #486 Henry Town Center Shopping Center

1000 North Point Circle, Space #1014

  

1862 Jonesboro Road

Alpharetta, GA 30022

  

McDonough, GA 30253

 

40



--------------------------------------------------------------------------------

EXHIBIT 3.14

HIPAA ADDENDUM

Practice is receiving and Professional Business Manager is providing business
management services in connection with the operation of Practice, pursuant to
the terms of the Professional Business Management Agreement. This Addendum sets
forth certain terms that will apply to the relationship between Practice
(“Health Care Provider”) and Professional Business Manager (“Business
Associate”) including that relationship arising out of the Professional Business
Management Agreement, and which are required by the privacy regulations
promulgated pursuant to the Health Insurance Portability and Accountability Act,
as amended (“HIPAA”). The parties agree as follows:

1. Definitions. Unless otherwise specified in this Addendum, all capitalized
terms not otherwise defined shall have the meanings established for purposes of
Title 45, Parts 160 and 164, of the United States Code of Federal Regulations,
as amended from time to time. For purposes of clarification, the following terms
shall have the definitions as set forth herein below:

1. 1 “Privacy Standards” shall mean the Standards for Privacy of Individually
Identifiable Health Information as codified in 45 CFR Parts 160 and 164.

1.2 “Security Standards” shall mean the Security Standards for the Protection of
Electronic Protected Health Information as codified in 45 CFR Parts 160 and 164.

1.3 “Protected Health Information” or “PHI” shall mean any information, whether
oral or recorded in any form or medium: (i) that relates to the past, present,
or future physical or mental condition of an individual; the provision of health
care to an individual; or the past, present, or future payment for the provision
of health care to an individual; and (ii) that identifies the individual, or
with respect to which there is reasonable basis to believe the information can
be used to identify the individual, and shall have the meaning given to such
term in the Privacy Standards and in the Security Standards.

2. Business Associate Obligations. Business Associate may receive from Health
Care Provider health information that is protected under applicable state and/or
federal law, including without limitation, Protected Health Information.
Business Associate agrees not to use or disclose (or permit the use or
disclosure of) PHI in a manner that would violate the requirements of the
Privacy Standards or the Security Standards if the PHI were used or disclosed by
Health Care Provider in the same manner. Business Associate shall use
appropriate safeguards to prevent the use or disclosure of PHI other than as
expressly permitted under this Addendum.

3. Use of PHI. Business Associate may use PHI only (i) for the purpose of
performing services for Health Care Provider as such services are defined in the
Professional Business Management Agreement, and (ii) as necessary for the proper
management and administration of the Business Associate or to carry out its
legal responsibilities, provided that such uses are permitted under federal and
state law. Health Care Provider shall retain all rights in the PHI not granted
herein.

4. Disclosure of PHI. Business Associate may disclose PHI as necessary to
perform its obligations under the Professional Business Management Agreement and
as permitted by law, provided that Business Associate shall in such case:
(a) obtain reasonable assurances from any person to whom the information

 

41



--------------------------------------------------------------------------------

is disclosed that it will be held confidential and further used and disclosed
only as required by law or for the purpose for which it was disclosed to the
person or entity; (b) agree to immediately notify Health Care Provider of any
instances of which it is aware that PHI is being used or disclosed for a purpose
that is not otherwise provided for in this Addendum or for a purpose not
expressly permitted by the Privacy Standards or the Security Standards; and
(c) obtain reasonable assurances that all disclosures of PHI are subject to the
principle of “minimum necessary use and disclosure,” i.e., only the minimum PHI
that is necessary to accomplish the intended purpose may be disclosed. In
addition, Business Associate may disclose PHI as required by law. If Business
Associate discloses PHI received from Health Care Provider, or created or
received by Business Associate on behalf of Health Care Provider, to agents,
including a subcontractor (collectively, “Recipients”), Business Associate shall
require Recipients to agree in writing to the same restrictions and conditions
that apply to the Business Associate under this Addendum. Business Associate
shall report to Health Care Provider any use or disclosure of PHI not permitted
by this Addendum, of which it becomes aware, such report to be made within five
(5) days of the Business Associate becoming aware of such use or disclosure.
Business Associate agrees to mitigate, to the extent practical and unless
otherwise requested by Health Care Provider in writing, any harmful effect that
is known to Business Associate and is the result of a use or disclosure of PHI
in violation of this Addendum.

5. Individual Rights. If Business Associate maintains a Designated Record Set on
behalf of Health Care Provider, Business Associate shall (a) permit an
individual to inspect or copy PHI contained in that set about the individual
under conditions and limitations required under 45 CFR § 164.524, as it may be
amended from time to time, and (b) amend PHI maintained by Business Associate as
requested by Health Care Provider. Business Associate shall respond to any
request from Health Care Provider for access by an individual within five
(5) days of such request and shall make any amendment requested by Health Care
Provider within ten (10) days of such request. The information shall be provided
in the form or format requested, if it is readily producible in such form or
format, or in summary, if the individual has agreed in advance to accept the
information in summary form. A reasonable, cost-based fee for copying PHI may be
charged. Business Associate shall accommodate an individual’s right to have
access to PHI about the individual in a Designated Record Set in accordance with
the Privacy Standards set forth at 45 CFR § 164.526, as it may be amended from
time to time, unless the regulation provides for a denial or an exception
expressly applies. Health Care Provider shall determine whether a denial is
appropriate or an exception applies. Business Associate shall notify Health Care
Provider within five (5) days of receipt of any request for access or amendment
by an individual. Business Associate shall have a process in place for requests
for amendments and for appending such requests to the Designated Record Set.

6. Accounting of Disclosures. Business Associate shall make available to Health
Care Provider in response to a request from an individual, information required
for an accounting of disclosures of PHI with respect to the individual, in
accordance with 45 CFR § 164.528, as it may be amended from time to time,
incorporating exceptions to such accounting designated under the regulation.
Such accounting is limited to disclosures that were made in the six (6) years
prior to the request and shall not include any disclosures that were made prior
to the compliance date of the Privacy Standards. Business Associate shall
provide such information necessary to provide an accounting within thirty
(30) days of Health Care Provider’s request. Such accounting must be provided
without cost to the individual or to Health Care Provider if it is the first
accounting requested by an individual within any twelve (12) month period;
however, a reasonable, cost-based fee may be charged for subsequent accountings
if Business Associate informs the Health Care Provider and the Health Care
Provider informs the individual in advance of the fee, and the individual is
afforded an opportunity to withdraw or modify the request. Such accounting shall
be provided as long as Business Associate maintains PHI.

 

42



--------------------------------------------------------------------------------

7. Withdrawal of Consent or Authorization. If the use or disclosure of PHI in
this Addendum is based upon an individual’s specific consent or authorization
for the use of his or her PHI, and (i) the individual revokes such consent or
authorization in writing, (ii) the effective date of such authorization has
expired, or (iii) the consent or authorization is found to be defective in any
manner that renders it invalid, Business Associate agrees, if it has notice of
such revocation or invalidity, to cease the use and disclosure of any such
individual’s PHI except to the extent it has relied on such use or disclosure,
or where an exception under the Privacy Standards expressly applies.

8. Records and Audit. Business Associate shall make available to Health Care
Provider and to the United States Department of Health and Human Services or its
agents, its internal practices, books, and records relating to the use and
disclosure of PHI received from, created, or received by Business Associate on
behalf of Health Care Provider for the purpose of determining Health Care
Provider’s compliance with the Privacy Standards and the Security Standards or
any other health oversight agency, in a timely a manner designated by Health
Care Provider or the Secretary. Except to the extent prohibited by law, Business
Associate agrees to notify Health Care Provider immediately upon receipt by
Business Associate of any and all requests served upon Business Associate for
information or documents by or on behalf of any and all government authorities.

9. Notice of Privacy Practices. Health Care Provider shall provide to Business
Associate its Notice of Privacy Practices (“Notice”) when adopted and any
amendments thereafter.

10. Confidentiality. Business Associate shall take any steps required to
(i) protect PHI from unauthorized uses or disclosures and (ii) maintain the
confidentiality and integrity of PHI. Prior to any permitted disclosure of PHI,
Business Associate shall require the person or entity to which it intends to
disclose PHI to assume all of the same duties with respect to PHI that Business
Associate has under this Addendum.

11. Security. Business Associate will: implement administrative, physical, and
technical safeguards that reasonably and appropriate protect the
confidentiality, integrity and availability of the electronic protected health
information that it creates, receives, maintains, or transmits on behalf of the
Health Care Provider; ensure that any agent, including a subcontractor, to whom
it provides such information agrees to implement reasonable and appropriate
safeguards to protect the information; and report any security incidents to the
Health Care Provider, in accordance with the Security Standards.

12. Term and Termination.

12.1 This Addendum shall commence on the Effective Date and shall remain in
effect until terminated in accordance with the terms of this Section 12;
provided, however, that any termination shall not affect the respective
obligations or rights of the parties arising under this Addendum prior to the
effective date of termination, all of which shall continue in accordance with
their terms.

12.2 Health Care Provider shall have the right to terminate this Addendum for
any reason upon thirty (30) days written notice to Business Associate.

 

43



--------------------------------------------------------------------------------

12.3 Health Care Provider, at its sole discretion, may immediately terminate
this Addendum and shall have no further obligations to Business Associate
hereunder if any of the following events shall have occurred and be continuing:

 

  (a) Business Associate shall fail to observe or perform any material covenant
or agreement contained in this Addendum for ten (10) days after written notice
thereof has been given to Business Associate by Health Care Provider; or

 

  (b) A violation by Business Associate of any provision of the Privacy
Standards, Security Standards, or other applicable federal or state privacy law.

12.4 Upon the termination of the Professional Business Management Agreement,
this Addendum shall also terminate.

12.5 Upon termination, Business Associate agrees either to return to Health Care
Provider or to destroy all PHI received from Health Care Provider or otherwise
through the performance of services for Health Care Provider, that is in the
possession or control of Business Associate or its agents. In the case of
information for which it is not feasible to “return or destroy,” Business
Associate shall continue to comply with the covenants in this Addendum with
respect to such PHI and shall comply with other applicable state or federal law,
which may require a specific period of retention, redaction, or other treatment.
Termination of this Addendum shall be cause for Health Care Provider to
terminate the Professional Business Management Agreement.

13. Waiver. No provision of this Addendum or any breach thereof shall be deemed
waived unless such waiver is in writing and signed by the party claimed to have
waived such provision or breach. No waiver of a breach shall constitute a waiver
of or excuse any different or subsequent breach.

14. Assignment. Neither party may assign (whether by operation or law or
otherwise) any of its rights or delegate or subcontract any of its obligations
under this Addendum without the prior written consent of the other party.
Notwithstanding the foregoing, Health Care Provider shall have the right to
assign its rights and obligations hereunder to any entity that is an affiliate
or successor of Health Care Provider, without the prior approval of Business
Associate.

15. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas.

16. Counterparts. This Addendum may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document. In making proof of this Addendum, it shall
not be necessary to produce or account for more than one such counterpart
executed by the party against whom enforcement of this Addendum is sought.

 

44